Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
Le corresponde a este Tribunal evaluar el convenio sus-crito por un municipio con el Gobierno de Puerto Rico, al amparo de las disposiciones de la Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.), según en-mendada por la Ley Núm. 84 de 29 de octubre de 1992, conocida como Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos). Muy respetuosamente, disentimos de la Opinión mayoritaria que concluye sobre el cumpli-miento específico de dicho convenio.
I
A mediados del año 1990, el Municipio de Ponce co-menzó la recopilación de datos cartográficos y socioeconó-micos, y a elaborar las líneas generales de un plan maestro. El 12 de diciembre de 1990, el Alcalde de Ponce, Hon. Rafael Cordero Santiago, presentó su idea a un grupo de personas reunidas en el Teatro La Perla de Ponce. En enero de 1991, el Municipio de Ponce creó la Oficina del Plan Maestro y en los meses siguientes contrató personal técnico especializado para su elaboración.
El 30 de agosto de 1991 entró en vigor la Ley de Muni-cipios Autónomos, Ley Núm. 81, supra. El Municipio de Ponce se acogió a las disposiciones de esa ley para elaborar, en lugar del Plan Maestro, el Plan de Ordenación Territorial dispuesto en ésta. Dicho plan está compuesto del memorial, el programa y la reglamentación. El Municipio de Ponce celebró las vistas públicas requeridas por la Ley y notificó de dicha celebración a la Junta de Planificación. Creó las Juntas de Comunidad requeridas por la Ley para fines de la elaboración del Plan de Ordenación Territorial.
*50El 22 de octubre de 1992 la Asamblea Municipal de Ponce aprobó el Plan de Ordenación Territorial para ese municipio. El 23 de octubre de 1992, la Presidenta de la Junta de Planificación, para ese entonces la Ing. Patria Custodio, cursó una misiva a las instrumentalidades públi-cas demandadas para que, antes de adoptar el referido plan, cada agencia verificara la información contenida en el Programa de Proyectos y certificara la información allí contenida como correcta. Para ello incluyó, en las tablas de proyectos correspondientes a cada una de las agencias de-mandadas, una certificación que contenía el siguiente len-guaje:
CERTIFICO: Yo, [_], que la presente tabla re-fleja los acuerdos de inversión para los próximos cuatro años para la implantación del Plan Territorial de Ponce.
Fecha
Apéndice Conjunto, Parte 2, pág. 1030.
El espacio en blanco corresponde al nombre del Secreta-rio o Director Ejecutivo de la instrumentalidad correspondiente.
Entre el 23 de octubre de 1992 y el 28 de octubre de 1992, las agencias del Gobierno de Puerto Rico y las corpo-raciones públicas, más adelante desglosadas, emitieron las certificaciones correspondientes al programa de obras y proyectos de ese Plan de Ordenación Territorial. La Junta de Planificación de Puerto Rico lo adoptó el 28 de octubre de 1992.
El 29 de octubre de 1992 se aprobó la Ley Núm. 84, supra, de vigencia inmediata, para enmendar la Ley Núm. 81, supra.
*51El 6 de noviembre de 1992, el Gobernador de Puerto Rico aprobó el Plan de Ordenación Territorial del Munici-pio de Ponce.(1)
Entre el 28 de octubre de 1992 y el 15 de diciembre de 1992, el Gobierno de Puerto Rico, el Departamento de la Vivienda (D.V.), la Autoridad de Carreteras y Transporta-ción (A.C.T.), la Autoridad de Acueductos y Alcantarillados (A.A.A.), la Autoridad de Edificios Públicos (A.E.P.), la Au-toridad de los Puertos (A.P.), la Autoridad de Energía Eléc-trica (A.E.E.), la Puerto Rico Telephone Company (P.R.T.C.) y el Departamento de Recursos Naturales y Am-bientales (D.R.N.A.) suscribieron un acuerdo, objeto de análisis en este caso, con el Municipio de Ponce. Titularon tal acuerdo como “Convenio para el Desarrollo de Proyec-tos Programados entre el Gobierno Central y el Municipio de Ponce” (en adelante el Convenio). Dicho documento dis-pone lo siguiente:
CONVENIO PARA EL DESARROLLO DE PROYECTOS PROGRAMADOS ENTRE EL GOBIERNO CENTRAL Y EL MUNICIPIO DE PONCE
En San Juan de Puerto Rico, hoy día 28 de octubre [de] 1992.
I. COMPARECENCIA
Por la primera parte, EL GOBIERNO CENTRAL DEL ES-TADO LIBRE ASOCIADO DE PUERTO RICO, en adelante de-nominado “EL GOBIERNO CENTRAL”, representado por el Gobernador del Estado Libre Asociado de Puerto Rico, Hon. Rafael Hernández Colón, la Autoridad de Carreteras represen-tada por su Director, el Ing. José L. Bigas Mulero, [la] Autori-dad de Acueductos y Alcantarillados [,] representada por su Directora, Ing. María Margarita Irizarry, [la] Autoridad de Edificios Públicos!,] representada por su Director, Arq. Luis Rafael Arias Albizu, [la] Autoridad de los Puertos!,] representada por su Director, Gen. José A. Buitrago, [la] Autoridad de Ener-*52gía Eléctrica!,] representada por su Director, Sr. José A. Del Valle, [el] Departamento de la Vivienda[,] representadlo] por su Administrador, Sr. Rigoberto Figueroa, [el] Departamento de Recursos Naturales!,] representadlo] por su Secretario, Sr. Santos Rohena Betancourt, y la Puerto Rico Telephone Company!,] representada por su Director, el Ing. Ramón Arce!,] en adelante denominadas “LAS AGENCIAS”.
Por la segunda parte, EL MUNICIPIO DE PONCE, en ade-lante denominado “EL MUNICIPIO”, representado por su Al-calde, Hon. Rafael Cordero Santiago.
Las partes aseguran tener la capacidad y autoridad en Ley para otorgar este convenio, la cual surge de la Ley Núm. 81 de 30 de agosto de 1991, según enmendada, conocida como la Ley de Municipios Autónomos.
II. PREÁMBULO
En este convenio se pone en vigor la política pública del Es-tado Libre Asociado de Puerto Rico establecida en la Ley de Municipios Autónomos consistente en otorgarle a los munici-pios el máximo posible de autonomía!,] además de proveerles a [é]stos los poderes y facultades que sean necesarios para asu-mir un rol central y fundamental en su desarrollo urbano, social y económico.
El Municipio de Ponce [,] en cumplimiento de lo dispuesto en la Ley de Municipios Autónomos!,] ha invertido considerables recursos económicos y humanos y tiempo en elaborar un Plan de Ordenamiento Territorial para disponer para el mejor uso del suelo dentro de sus límites territoriales y desarrollar pro-yectos de infraestructura para la promoción del bienestar eco-nómico y social de su población mediante la adopción de un Plan de Ordenamiento Territorial.
El Plan de Ordenamiento contiene el Programa de Proyectos de Inversión en el Municipio de Ponce, debidamente certifica-dos por las agencias públicas pertinentes y por el Municipio, según corresponde, como exige la referida Ley Núm. 81, según enmendada.
El análisis regional permite conocer las características socia-les y económicas de la población, así como conocer las ventajas, oportunidades y limitaciones que presenta cada región. A su vez permite el tener un diagnóstico de los componentes de in-fraestructura básica y las necesidades de construcción y reha-bilitación de los sistemas.
De esta forma se provee el análisis necesario que permita la identificación de oportunidades y condicio[ne]s para estimular un desarrollo balanceado a nivel regional y se optimice la com-petitividad inter-regional.
*53Entre los proyectos de inversión certificados se encuentran varios a ser desarrollados por las AGENCIAS aquí comparecientes. Los referidos proyectos deben ser desarrolla-dos en su totalidad para poder dar efecto al Plan de Ordenación y efectuar el desarrollo del Municipio conforme a la política pública expuesta en la citada Ley de Municipios Autónomos.
En consideración a las contraprestaciones antes menciona-das, las partes contraen las siguientes OBLIGACIONES:
1. Las AGENCIAS completarán el desarrollo de los siguien-tes proyectos en el Municipio de Ponce.
a. Autoridad de Carreteras — Ver Anejo A
b. Autoridad de Acueductos y Alcantarillados — Ver Anejo B
c. Autoridad de Edificios Públicos — Ver Anejo C
d. Autoridad de los Puertos — Ver Anejo D
e. Autoridad de Energía Eléctrica — Ver Anejo E
f. Departamento de la Vivienda — Ver Anejo F
g. Departamento de Recursos Naturales — Ver Anejo G
h. Puerto Rico Telephone Company — Ver Anejo H
2. El Municipio de Ponce [,] por su parte [,] ofrecerá el apoyo económico que esté dentro de su presupuesto para la consecu-sión [sic] de los referidos proyectos.
III. DISPOSICIONES GENERALES
A. SEPARABILIDAD
Si cualesquiera de las disposiciones de este convenio resul-tara imposible de cumplir o no válida esto no afectará la validez o cumplimiento de cualquier otra disposición de este convenio.
B. ENMIENDAS
Las partes cumplirán estrictamente con los términos y con-diciones indicados en este convenio y no se reconocerá ninguna enmienda a los mismos excepto por acuerdo escrito entre las partes.
C. ACCIONES JUDICIALES
Toda acción civil ordinaria o procedimiento legal especial re-lacionado con la interpretación [,] alcance o cumplimiento de este convenio será de la competencia exclusiva de la Sala de Ponce del Tribunal de Primera Instancia del Estado Libre Aso-ciado de Puerto Rico. Las partes estipulan que todo procedi-miento judicial que sea presentado en otra Sala será trasladado a la Sala de Ponce.
*54D. TÉRMINO
Este convenio entrará en vigor inmediatamente que sea fir-mado por las partes comparecientes. Los proyectos aquí descri-tos, se llevarán a cabo según programados entre el 1 de enero de 1993 y el 31 de diciembre de 1996.
[I]V. ACEPTACIÓN
Los comparecientes aceptan el presente documento por ha-llarlo a nuestra entera satisfacción y contento.
Y PARA QUE ASÍ CONSTE firmamos y otorgamos el pre-sente en San Juan, Puerto Rico a 28 de octubre de 1992.
[Fdo.] Hon. Rafael Hernández Colón
Gobernador de Puerto Rico
[Fdo.] Hon. Rafael Cordero Santiago
Alcalde de Ponce
[Fdo.JLng. Jorge L. Bigas Mulero
Director
Autoridad de Carreteras
[Fdo.] Ing. María Margarita Irizarry
Directora
Autoridad de Acueductos
[Fdo.] Arq. Luis Rafael Arias Albizu
Director
Autoridad de Edificios Públicos
[Fdo.] Gen. José A. Buitrago
Director
Autoridad de los Puertos
[Fdo.] Sr. José A. Del Valle Vázquez
Director
Autoridad de Energía Eléctrica
[Fdo.] Sr. Rigoberto Figueroa
Administrador
Departamento de la Vivienda
[Fdo.] Sr. Santos Rohena Betancourt
Secretario
Departamento Recursos Naturales
[Fdo.] Ing. Ramón Arce
Presidente
Puerto Rico Telephone Co.
Apéndice Conjunto, supra, págs. 1045-1049.
*55El 15 de septiembre de 1993 se inscribió el Convenio en el Registro de Contratos del Municipio de Ponce, y al día siguiente en la Oficina del Contralor de Puerto Rico.
Como mencionáramos previamente, el 29 de octubre de 1992 se aprobó y entró en vigor la Ley Núm. 84, supra. Por virtud de ésta, se enmendó el Art. 13.011 de la Ley de Mu-nicipios Autónomos, 21 L.P.R.A. see. 4609. Ala luz de dicha enmienda, las partes suscribientes del Convenio pretendie-ron imprimir efectividad obligatoria a los programas de obras y proyectos incluidos en la sección del Programa de Proyectos de inversión certificados por las agencias públi-cas suscribientes, conforme a las prioridades de la admi-nistración del gobierno saliente el 31 de diciembre de 1992.(2) Se pretendió imprimirle tal efectividad al Conve-nio durante el próximo período de gobierno, que se exten-dió de 1ro de enero de 1993 al 31 de diciembre de 1996, a cargo, por mandato democrático del pueblo de Puerto Rico, de una nueva administración de gobierno. No obstante, el Municipio de Ponce podía revisar su Plan de Ordenación, sobre el cual se suscribió el Convenio, durante dicho pe-ríodo ante la Junta de Planificación, a tenor del Art. 13.008 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4609. Dicha ley no incluyó expresamente disposición análoga que les permitiera a las agencias públicas revisar ante la Junta de Planificación las certificaciones emitidas y relacionadas con los programas de obras y proyectos que se realizarían *56dentro del Plan de Ordenación Territorial del Municipio de Ponce, y objeto del Convenio, para ajustarlas y armonizar-las a las prioridades de la nueva administración de go-bierno, objeto del mandato democrático del pueblo de Puerto Rico.
Mediante la enmienda antes aludida, se pretendió obli-gar a la Junta de Planificación a dar consideración priori-taria, durante el período de 1ro de enero de 1993 al 31 de diciembre de 1996, a la sección del Programa de Proyectos de Inversión certificados por las agencias públicas concer-nidas, conforme a las prioridades de la administración del gobierno saliente. Dicho estatuto le imprimió instrucciones a la Junta de Planificación a dar consideración prioritaria, en la formulación de política pública de la nueva adminis-tración de gobierno, a dicha sección de Programas de Pro-yectos de Inversión en su Programa de Proyectos de Inver-siones de Cuatro Años. Igual situación se extendió a la Oficina de Presupuesto y Gerencia, con relación al presu-puesto anual que somete a la Asamblea Legislativa de Puerto Rico.
Durante el mes de abril de 1993, se celebró una reunión en la Fortaleza entre los recién nombrados jefes de los de-partamentos del Gobierno Central, secretarios y directores ejecutivos de las distintas instrumentalidades públicas que alegadamente estaban obligadas por el Convenio, el Secre-tario de la Gobernación del Gobierno Central entrante y el Alcalde del Municipio de Ponce. En dicha ocasión este úl-timo solicitó de los representantes del Gobierno Central y de las agencias allí presentes, el cumplimiento específico con los compromisos de inversión contraídos en el Convenio. Los representantes del Gobierno Central y de las instrumentalidades públicas le indicaron qué proyectos se llevarían a cabo y cuáles no.(3)
Resulta altamente perturbador y preocupante las con-*57clusiones del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones sobre estos extremos. Veamos.
El Tribunal de Primera Instancia concluyó lo siguiente:
27- Las instrumentalidades públicas demandadas no hicie-ron uso de los mecanismos que contempla la Ley de Munici-pios Autónomos, supra, para solicitar al Municipio una revi-sión parcial del plan de ordenación territorial, sino que de manera unilateral dejaron de cumplir con varios de los com-promisos de inversión contraídos en el Plan de Ordenación Territorial y el convenio objeto del presente litigio. Apéndice Conjunto, Parte 5, pág. 2983.
El Tribunal de Circuito de Apelaciones concluyó lo si-guiente:
Aunque en la Ley de Municipios Autónomos, supra, ni en los Reglamentos adoptados por la Junta existe expresamente procedimiento alguno para regular cualquier enmienda pro-puesta por las agencias gubernamentales, es menester seña-lar que resultaría difícil pensar que la Ley de Municipios Autónomos, supra, no dispone para que otra parte que no sea el Municipio pueda solicitar la revisión parcial de esos Planes. Tomando en consideración lo dispuesto en el Artículo 13.008 de dicha Ley, supra, entendemos que es razonable que si las agencias o la Junta quieren revisar el Programa del Plan de Ordenación Territorial, en específico los proyectos de inversión certificados, ya sea por ellos mismos o a través de la Junta -quien tiene la obligación de incluirlos en el P.I.C.A.-éstas deben solicitar a los municipios autónomos que inicien el proceso de revisión, dispuesto en dicho Artículo. Es decir, a solicitud de éstas, el municipio debe celebrar vistas públicas. Las enmiendas deben ser aprobadas por la asamblea [sic] municipal [sic] mediante Ordenanza, adoptados por la Junta y ratificadas por el Gobernador. En caso de que el municipio se niegue a revisar, las agencias y la Junta podrán, entonces, solicitar su revisión ante los tribunales. De ello no ocurrir o el municipio no estar conforme con lo adoptado por la Junta o lo ratificado por el Gobernador, entonces el municipio tiene el derecho de acudir a los Tribunales. Como en el caso de autos no se siguió dicho trámite, el Municipio presentó el pleito que origina los recursos de epígrafe, ya que las certificaciones que acompañaban al Plan de Ordenación Territorial y al Conve-nio antes referido, firmados por las agencias del Gobierno Central y adoptados válidamente por la Junta, y la Ley de *58Municipios Autónomos, supra, no contemplan las enmiendas unilaterales a los Planes de Ordenación y menos aún a los proyectos certificados en el Programa de Proyectos de Inversión. (Énfasis suplido y escolios omitidos.) Apéndice Conjunto, Parte 8, 4591-4593.
El Tribunal de Primera Instancia determinó que las agencias públicas no hicieron uso de unos mecanismos que la Ley de Municipios Autónomos, supra, no consideró ex-presamente para ellas. Expresó, que las referidas agencias tenían que solicitarle al Municipio una revisión parcial del Plan de Ordenación Territorial, aun cuando concluyó que la posición del Municipio era el cumplimiento específico de parte del Gobierno Central con los compromisos de inver-sión contraídos en el “Convenio”. Por otro lado, el Tribunal de Circuito de Apelaciones partió de la premisa que ni la Ley de Municipios Autónomos, supra, ni los Reglamentos de la Junta de Planificación(4) disponen expresamente so-bre procedimiento alguno para permitir cualquier en-mienda propuesta por las agencias públicas. No obstante, le resultó difícil pensar que la Ley de Municipios Autóno-mos, supra, no permitiera que otra parte que no fuera el Municipio pudiera solicitar la revisión parcial ante la Junta de Planificación del Plan de Ordenación Territorial. La realidad es que su letra escrita no lo contempló. A tenor del Art. 13.008 de la Ley de Municipios Autónomos, supra, razonó que si las agencias públicas referidas o la Junta de Planificación querían revisar el Programa de Proyectos del Plan de Ordenación Territorial, en específico los proyectos de inversión certificados, ya sea por ellos mismos o a través de la Junta de Planificación, debieron solicitarle al Muni-cipio de Ponce que iniciara el proceso de revisión dispuesto para los municipios por el Art. 13.008, supra. El Tribunal de Circuito de Apelaciones hace relación a un procedi-*59miento que no está disponible ni en la Ley de Municipios Autónomos, supra, ni en los Reglamentos de la Junta de Planificación, directamente para las agencias públicas del Poder Ejecutivo. El efecto directo de su razonamiento es que las agencias públicas que responden, de acuerdo con la Constitución de Puerto Rico, a la formulación de política pública del gobierno electo, conforme al mandato democrá-tico del Pueblo, no están sujetas a las prioridades estable-cidas por ese gobierno para todo Puerto Rico, sino a aque-llas que determine como prioritarias el Gobierno Municipal de Ponce para aquella región, a tenor de las prioridades del Gobierno Central saliente; que dichas agencias tendrían que pedirle a dicho municipio que inicie el referido proceso de revisión, pues ellas no pueden ha-cerlo directamente. De no estar de acuerdo el Municipio de Ponce con la revisión solicitada por las agencias y la Junta, afirma el Tribunal de Circuito de Apelaciones que podrían éstas acudir a los tribunales. El efecto del Convenio antes indicado se reduce a que las agencias públicas no podrían desarrollar la política pública del gobierno electo, armoni-zando los proyectos del Municipio de Ponce con los de los demás municipios de Puerto Rico, a menos que el Munici-pio de Ponce acceda, a petición de las agencias, a iniciar la revisión de su Plan de Ordenación Territorial ante la Junta de Planificación. Concluyó el Tribunal de Circuito de Ape-laciones que, de no acceder el Municipio a tal reclamo, en-tonces el Gobierno de Puerto Rico tendría que acudir a los tribunales como su único recurso. De acudir el Municipio, a petición de las agencias, a revisar el Plan de Ordenación Territorial ante la Junta de Planificación, y éste no estar conforme con lo determinado por esta última y con lo apro-bado por el nuevo Gobernador, entonces, expresa el Tribunal de Circuito de Apelaciones, el Municipio podría acudir a los tribunales. El efecto directo de su razonamiento es que del Municipio no estar de acuerdo con la revisión por él *60iniciada ante la Junta de Planificación, el ayuntamiento tendría la potestad de depositar en los tribunales la formu-lación de política pública sobre tal asunto.
La Opinión mayoritaria concluye que la sentencia recu-rrida, en cuanto a la posposición de los daños determina-dos por el foro de instancia, debe ser modificada para dejar sin efecto las modificaciones que, a su vez, le hiciera el Tribunal de Circuito de Apelaciones a la sentencia dictada por el Tribunal de Primera Instancia. En cuanto a sus de-más extremos la confirma, incluido lo antes indicado. No obstante, expresa que las agencias públicas no hicieron uso de los mecanismos dispuestos por el Art. 13.008 de la Ley de Municipios Autónomos, supra.
No nos presenta duda alguna cuál fue el propósito de la Ley Núm. 81, supra, de descentralizar el Gobierno de Puerto Rico. No nos corresponde evaluar su sabiduría. El único juez de tal asunto es el Pueblo de Puerto Rico. No obstante, nos corresponde velar que el ejercicio de formu-lación de política pública de Puerto Rico esté sujeto sólo a la “voluntad del Pueblo”. No debemos permitir que esa vo-luntad quede limitada o restringida por los términos de un “convenio” entre una administración saliente del Gobierno de Puerto Rico y un municipio, limitando irrazonable-mente la facultad del Gobierno Central, elegido por el mandato democrático del Pueblo, de establecer prioridades y determinar el interés público de toda la ciudadanía.
La Opinión mayoritaria expone, que debido a la no uti-lización por parte de las agencias públicas de los mecanis-mos dispuestos por el Art. 13.008 de la Ley de Municipios Autónomos, supra, para la revisión parcial del Plan de Or-denación Territorial, el Municipio de Ponce instó una ac-ción ante el Tribunal de Primera Instancia para exigir el cumplimiento específico de las obligaciones impuestas por el Convenio y la Ley de Municipios Autónomos, supra, a las entidades demandadas. Como mencionáramos previa-mente, del texto de dicho estatuto surge claramente que no *61se le extendió a tales agendas el uso de los referidos mecanismos.
Durante el proceso ante el Tribunal de Primera Instan-cia, Sala Superior de Ponce, se estipularon por las partes los hechos siguientes:
1- A mediados del año 1990 el Municipio de Ponce comenzó a recopilar datos cartográficos y socioeconómicos y a elaborar las líneas generales de un Plan Maestro.
2- El 12 de diciembre de 1990 el Alcalde de Ponce, Hon. Rafael Cordero Santiago, presentó la idea del Plan Maestro a una concurrencia que se dio cita en el Teatro La Perla de Ponce.
3- En enero de 1991 el Municipio creó la Oficina del Plan Maestro y en los meses siguientes contrató personal técnico especializado para la elaboración del Plan Maestro.
4- El 30 de agosto de 1991 entró en vigor al [sic] Ley Núm. 81, conocida como Ley de Municipios Autónomos, la cual ha sido objeto de distintas enmiendas desde su aprobación.
5- El Municipio de Ponce se acogió a las disposiciones de la Ley de Municipios Autónomos para elaborar en lugar del Plan Maestro, el Plan de Ordenación Territorial contemplado por dicha ley.
6- El Plan de Ordenación Territorial elaborado por el Muni-cipio tiene vigencia de ocho (8) años y está compuesto del Memorial, el Programa y la Reglamentación.
7- El Programa del Plan Territorial del Municipio de Ponce tiene un plazo de (4) años.
8- Con participación ciudadana, el Municipio celebró todas la [sic] vistas públicas requeridas por la Ley y notificó dicha cele-bración a la Junta de Planificación.
9- Para fines de la elaboración del Plan, el Municipio creó las Juntas de Comunidad requeridas por la Ley.
10- Con fecha de 22 de octubre de 1992 la Asamblea Municipal aprobó el Plan de Ordenación para el Municipio de Ponce.
11- Con fecha del 28 de octubre de 1992 la Junta de Planifi-cación adoptó el Plan de Ordenación.
12- El Estado Libre Asociado y todas la [sic] agencias públi-cas aquí demandadas exceptuando la Junta de Planificación, suscribieron un convenio con el Municipio de Ponce que titula-ron “Convenio para el Desarrollo de Proyectos Programados en-tre el Gobierno Central y el Municipio de Ponce”. Este convenio está fechado el 28 de octubre de 1992, pero algunos de los que lo suscribieron en fechas posteriores al 28 de octubre, recayendo dichas fechas que no pueden identificar con precisión, entre los meses de noviembre a diciembre de 1992.
*6213- El Plan de Ordenación es administrado hoy día por el Municipio de Ponce, extendiendo éste en una buena medida los permisos de obras de urbanización, la autorización de planos de inscripción y otras autorizaciones en cuanto a proyectos que anteriormente otorgaba la Junta de Planes o la Administración de Reglamentos y Permisos. Apéndice Conjunto, Parte 5, págs. 2973-2974.
El Tribunal de Primera Instancia determinó que:
El primer Programa de Inversión de Cuatro Años (PICA) que aprobó la Junta de Planificación con posterioridad a haber adoptado el Plan de Ordenación Territorial para el Municipio de Ponce, lo fue para el cuatrienio que da comienzo con el año 1993-94 y se extiende el [sic] año 1996-97. A pesar de que el Municipio de Ponce le requirió a la Junta de Planificación que incluyera en dicho PICA todos los proyectos certificados por las intrumentalidades [sic] aquí demandadas e incluidos [sic] en el Plan de Ordenamiento Territorial del Municipio de Ponce, ésta sólo incluyó los proyectos que las instrumentalidades públicas demandadas le pidieron que incluyera. Los proyectos incluidos [sic] en el PICA 1993-2996-97 son:
PR-2, Extensión Ronda de Circunvalación Sur, conector a Ex-preso (Fase I) y construcción de las calles marginales (norte-sur). Incluido [sic] para 1993-94, 1994-95 y 1995-96.
PR-2, Desvío Norte o Ronda de Circunvalación Baldorioty de Castro. Incluidos [sic] para 1993-94, 1994-95 y 1995-96.
PR-9, desde la PR-10 existente hasta la RR-52 y desde la PR132 hasta la PR-2. Incluido [sic] para 1993-94, 1994-95, 1995-96 y 1996-97.
PR-9, desde la PR-14 o Ave. Tito Castro hasta la PR-503 (Fase II-A) y desde la PR 503 hasta la PR-10 existente (Fase II-B). Incluido [sic] para 1993-94, 1994-95, 1995-96 y 1996-97.
PR-10, Ave. Hostos -Mejorar y habilitar a cuatro carriles el tramo enre [sic] Ave. Abolición y la PR-52. Incluido [sic] para 1995-96 y 1996-97.
PR-14 Ave. Malecón-Construcción de intersección a desnivel con la calle Comercio, PR-133. Incluido [sic] para 1993-94, 1994-95 y 1995-96.
PR-14, Ave. Tito Castro (Fase I) desde la Ave. Fagot hasta la Int. con PR-9. Incluido [sic] para 1994-95 y 1995-96.
Puente La Guadalupe — Terminaciones Arquitectónicas. In-cluido [sic] para 1993-94.
PR-139, Desde la PR-14 hasta la antigua PR-139. Incluido [sic] para 1994-95 y 1995-96.
*63Adquisición de Terrenos Planta de Filtración Cerrillos. In-cluido [sic] para 1994-95, 1995-96 y 1996-97.
Línea de Transmisión 36" a Las Monjitas. Incluido [sic] para 1993-94, 1994-95 y 1995-96.
Troncal Sanitaria 24" Diá., PR-14. Incluido [sic] para 1993-94.
Soterrado de la Zona Histórica. Incluido [sic] para 1993-94, 1994-95 y 1995-96.
Expansión de pista hacia el oeste, Aereopuerto [sic] de Ponce. Incluido [sic] para 1993-94. Apéndice Conjunto, Parte 5, págs. 2992-2993.
Concluyó el Tribunal de Primera Instancia, que la Junta de Planificación de Puerto Rico actuó de esa forma, a pesar de que las instrumentalidades públicas demandadas no le solicitaron la revisión del Plan de Ordenación Territorial del Municipio de Ponce, a tenor del mecanismo que afirma éstas tenían disponible al amparo del Art. 13.008 de la Ley de Municipios Autónomos, supra.
El Tribunal de Primera Instancia, Sala Superior de Ponce, expresó que el no haber realizado los proyectos, cuyo cumplimiento específico solicitó el ayuntamiento, ha desarticulado la implantación del Plan de Ordenación Territorial del Municipio de Ponce e imposibilitó el logro de sus objetivos. Determinó, que dicho municipio sufrió daños como consecuencia del incumplimiento de las agencias de-mandadas con sus compromisos de inversión acordados en el Convenio. Estimó como daños sufridos por el ayunta-miento, la pérdida de recaudos en concepto de arbitrios de construcción por las obras y proyectos demorados o que no se realizaron, patentes municipales y contribuciones sobre la propiedad. Sobre estos dos últimos, el Tribunal de Pri-mera Instancia expresó que “[l]a actividad económica deri-vada del conjunto de proyectos no efectuados por las enti-dades demandadas produjo que no se generaran los gastos, ingresos y ventas por lo que no se realizaron los recaudos municipales”. Apéndice Conjunto, Parte 5, pág. 2997.
El Tribunal de Primera Instancia declaró con lugar la demanda interpuesta por el Municipio de Ponce y, en su *64consecuencia, ordenó a las instrumentalidades públicas de-mandadas a la construcción de las obras y proyectos solici-tados por el primero. Apoyó su decisión en el ordenamiento jurídico vigente sobre “los contratos que se producen entre [personas] particulares”. Apéndice Conjunto, Parte 5, pág. 3007. Concluyó, como cuestión de derecho, que “[c]ualquier interpretación sobre la incidencia que dicho acuerdo produce sobre el interés público y el ejercicio de los poderes para su defensa, deben interpretarse sin perjudicar o me-noscabar la filosofía íntima de la figura del contrato”. íd., págs. 3007-3008. Consideró como imperativo el ejercicio de la ponderación en este tipo de casos, porque de otra forma se esfumaría el concepto del contrato, y el Estado perdería un instrumento magnífico para las múltiples finalidades que precisa dicha institución. Expresó, ese tribunal que “[n]o existe, pues, fórmula jurídica más eficaz y transpa-rente para regular las relaciones voluntarias en un conve-nio en que el Estado comparece como parte, que la figura del contrato”. íd., pág. 3008.
Las instrumentalidades públicas, demandadas de autos, sostuvieron ante el Tribunal de Primera Instancia que el Convenio era nulo. Se apoyaron en vicios del consenti-miento, al realizarse el concurso de voluntades y la ilicitud de su causa. Alegaron que el referido acuerdo operaba en detrimento y perjuicio del público y del bienestar general de Puerto Rico y sus habitantes, en la medida que concen-tró indebidamente importantes inversiones y recursos, en un período de cuatro (4) años, en un área determinada del País, en peijuicio de otras áreas que tienen necesidades urgentes.
El Tribunal de Primera Instancia concluyó que la causa del Convenio fue el interés público. A pesar de que reconoce la prominencia que este convenio otorga al Municipio de Ponce, con relación a los demás municipios de la Isla, ex-presa que “el poder judicial no puede estar por encima de una determinación del poder ejecutivo, comprendida den-*65tro del ámbito de sus prerrogativas y facultades constitu-cionales, que decidió descentralizar el gobierno y desarro-llar el área sur utilizando los mecanismos que la Ley de Municipios Autónomos, supra, provee”. Apéndice Conjunto, Parte 5, pág. 3011.
En apoyo de su decisión, el Tribunal de Primera Instan-cia expresó que “[e]l acto de aprobación de un acuerdo en el que interviene el Estado como parte contratante se identi-fica por medio de los programas de proyectos de inversión certificados por entidades gubernamentales contratantes. Por medio de estas certificaciones se evita que por impulso de la negociación contractual queden desbordadas las asig-naciones presupuestarias. La importancia de los certifica-dos de inversión para la validez y ejecución del convenio estriba en que la realización de las obras dependen, en muchas ocasiones, en los créditos disponibles. Por consi-guiente, al asegurarse de la existencia y disponibilidad de los fondos, se evita que el factor financiero deforme el acuerdo de voluntades que recoge un convenio de esta naturaleza”. Apéndice Conjunto, Parte 5, pág. 3011.
Expresó, además, que si bien es cierto que el Departa-mento de la Vivienda y el de Recursos Naturales y Ambien-tales no son entidades autónomas presupuestariamente, su obligación conforme al Art. 13.011 de la Ley de Munici-pios Autónomos, supra, consiste en tener que solicitar los fondos para que los proyectos se incluyan en el Programa de Inversión de Cuatro Años (PICA), estando obligada la Junta de Planificación a someterlos a la Oficina de Presu-puesto y Gerencia que, a su vez, estaba obligada a presen-tarlo y proponerlo de esa forma a la Asamblea Legislativa.
Fundamentó el Tribunal de Primera Instancia su deci-sión con las expresiones de este Tribunal en Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 787 (1994), a los efectos que “[e]l Estado es un contratante como otro cualquiera y tiene que cumplir con lo que se comprometió independiente-mente de los cambios en administraciones de gobierno”.
*66Razonó el Tribunal de Primera Instancia que la “am-pliación del marco de acción de los municipios a áreas que hasta el presente le habían sido vedadas, representa una democratización de nuestro proceso político garantizándole a la ciudadanía un gobierno efectivo y responsivo a sus necesidades y aspiraciones”. Apéndice Conjunto, Parte 5, pág. 3032. Expresó, además, que “[e]l sentido de autodisci-plina judicial que impulsa al juzgador a aplicar la voluntad del legislador, desdeñando la propia, es indispensable para que funcione ordenadamente un sistema de organización gubernamental. Convalidar las defensas aducidas por las agencias públicas, aquí demandadas, representaría trasto-car el orden constitucional y encadenaría en forma jurídica ineludible al orden jurídico puertorriqueño [sic] una visión arcaica de extrema centralización de los servicios que brinda el Estado”. íd., pág. 3033-3034.
Al declarar con lugar la demanda, el Tribunal de Pri-mera Instancia reconoció como eficaz el Convenio y le im-primió fuerza vinculante entre las partes, y en cuanto al Poder Judicial se refiere, expresó: “reconocemos que dicho acuerdo también comporta y conlleva un deber de obser-vancia por parte de los jueces y tribunales. Al reconocer la validez del mismo, elevamos a categoría de precepto jurí-dico entre las partes el acuerdo y le dotamos total eficacia legal, pues sus efectos son necesariamente impuestos por ley. De lo contrario, propiciaríamos litigios de esta índole cada vez que ocurre un cambio de gobierno que desaprueba la gestión municipal que logra acogerse a los beneficios de la Ley de Municipios Autónomos, supra”. Apéndice Con-junto, Parte 5, pág. 3034.
Inconformes con lo actuado y la decisión del Tribunal de Primera Instancia, acudieron al Tribunal de Circuito de Apelaciones mediante sendos recursos de apelación, el Go-bierno Central y las instrumentalidades públicas, deman-*67dadas de autos, y señalaron como errores cometidos por el Tribunal de Primera Instancia los siguientes:(5)
A. determinar que el Plan de Ordenación Territorial cumple con los requisitos esenciales de la Ley de Municipios Autóno-mos para su validez. (Junta, P.R.T.C., A. de C., Vivienda, Recur-sos Naturales, A.E.P.)
B. no declarar inconstitucional la manera en que se imple-mento la Ley de Municipios Autónomos en este caso. (P.R.T.C., A. de C., Vivienda, Recursos Naturales)
C. pretender dar obligatoriedad a unos alegados compromi-sos en contraposición con la legislación vigente y rectora para la Junta de Planificación. (Junta)
D. anteponer las disposiciones de la ley [sic] de Municipios Autónomos a la ley orgánica de la autoridad [sic], cuando debió armonizar los mismos en pro de [sic] interés público. (A.A.A.)
E. considerar exclusivamente los intereses del Municipio en perjuicio del servicio público esencial que para todo Puerto Rico presta la autoridad. (A.A.A.)
F. declarar que el Convenio objeto del presente pleito es un contrato a tenor con nuestro ordenamiento jurídico. (P.R.T.C., A. de C., Vivienda, Recursos Naturales, A.A.A.)
G. no declarar que, de atender el Convenio suscrito entre el Municipio de Ponce y las codemandadas como un contrato el mismo es inválido, nulo e inexistente por carecer de causa, u ostentar causa ilícita, y por falta de consentimiento válido. (P.R.T.C., A. de C., Vivienda, Recursos Naturales, A.A.A.)
H. no determinar que el alegado Convenio considerado como contrato o como obligación legal, es nulo por ser contrario a la ley. (A.A.A.)
I. declarar que el Convenio se perfeccionó con la última firma de los contratantes. (Junta)
J. no declarar que, aún considerando el alegado convenio como un contrato en principio válido, la Autoridad, no viene obligada al cumplimiento específico de todas sus disposiciones, bajo la cláusula implícita de revisibilidad de los contratos (Rebus Sic Stantibus) (A.A.A.)
K. ordenar la terminación de obras de soterrado en la Zona Histórica de la Playa de Ponce, cuando la prueba testifical de-mostró que no hubo un acuerdo final sobre qué tipo de trabajos *68se iban a realizar, ya que el nivel freático del suelo hacía impo-sible realizar dicho soterrado. (A.E.E.)
L. concluir que los proyectos que se incluyeron en el Plan de Ordenación Territorial son de la “íntegra responsabilidad” de AEP en particular. (A.E.P.)
M. concluir que la AEP contrajo la obligación de efectuar los proyectos incluidos en el convenio. (A.E.P.)
N. concluir que los proyectos incluidos en el convenio forma-ban parte del programa de obras permanentes de AEP. (A.E.P.)
O. concluir que la AEP determinó su propia capacidad finan-ciera para ejecutar los proyectos dentro del plazo programado. (A.E.P.)
P. concluir que AEP comprometió su presupuesto para llevar a cabo los proyectos incluidos en el convenio. (A.E.P.)
Q. concluir que AEP incluyó los fondos para el financiamiento de los proyectos en el PICA que la Junta de Planificación some-tió a la Asamblea Legislativa. (A.E.P.)
R. concluir que AEP debió traer al Departamento de Salud, Policía de Puerto Rico y Departamento de Educación como ter-ceros demandados. (A.E.P.)
S. ordenar el cumplimiento específico de obras de soterrado contra la AEE y la Puerto Rico Telephone Company (PRTC) cuando no se trajo al pleito dos partes indispensables, a saber: el Instituto de Cultura Puertorriqueña y la Administración de Derecho al Trabajo. (A.E.E.)
T. no declarar la desestimación de la demanda por falta de partes indispensables, lo que invalida la Sentencia. (P.R.T.C., A. de C., Vivienda, Recursos Naturales)
U. conceder daños pecuniarios al Municipio de Ponce, en la computación de dichos daños y en no encontrar que el Munici-pio de Ponce no mitigó sus alegados daños. (P.R.T.C., A. de C., Vivienda, Recursos Naturales)
V. conceder partida de daños a el [sic] Municipio en contra de la Autoridad sin considerar la doctrina de mitigación de daños, ni los proyectos en controversia realizados por la autoridad o que resultasen innecesarios. (A.A.A.)
W. imponer daños a la AEE por haber detenido sus trabajos, cuando la prueba desfilada y no refutada demostró que dicha paralización se debió a la propia acción del Municipio de Ponce no mitigando los mismos y a la falta de recursos humanos para dicha obra, provenientes del Instituto de Cultura Puertorri-queña (ICP) y la Administración de Derecho al Trabajo (ADT). (A.E.E.)
Y. concluir que AEP debe compensar al Municipio de Ponce por los arbitrios sobre la construcción no recaudados, patentes *69municipales no recaudadas y contribuciones sobre la propiedad no recaudadas. (A.E.P.)
Z. declarar que la Junta de Planificación es solidariamente responsable en proporción a los daños causados por los proyec-tos que dejó de incluir en el Programa de Inversión de Cuatro Años (PICA) de 1993-94 y 1996-97, de los que estaban inclui-dos en el convenio y que no se realizaron conforme a lo que se programó. (Junta), e
A.A. incluir a la PRTC, como instrumentalidad obligada al pago de $16,418,545.00, según la proporción del monto de in-versión no realizada en los proyectos dejados de construir. (P.R.T.C.) Apéndice Conjunto, Parte 8, págs. 4553-4556.
El Tribunal de Circuito de Apelaciones modificó la sen-tencia del Tribunal de Primera Instancia, y así modificada la confirmó, determinando que las agencias públicas, de-mandadas de autos, estaban obligadas a cumplir con los compromisos contraídos en el Plan de Ordenación Territorial y el Convenio entre las partes, de desarrollar los refe-ridos proyectos en el Municipio de Ponce.
La Autoridad de Carreteras, la Puerto Rico Telephone Company, el Departamento de la Vivienda y el Departa-mento de Recursos Naturales y Ambientales alegaron que la manera en que se aplicó la Ley de Municipios Autóno-mos, supra, a las circunstancias de este caso, es inconstitucional. Invocaron la invalidez del estatuto ante el Tribunal de Primera Instancia(6) y el Tribunal de Cir-cuito de Apelaciones, en atención a que viola el principio de que las leyes deben ser en beneficio de la comunidad en general. El Tribunal de Circuito de Apelaciones despachó tal asunto acogiendo el planteamiento del Municipio de Ponce, de que tales agencias no tienen legitimación activa “para plantear en este aspecto la inconstitucionalidad de la Ley de Municipios Autónomos”. Apéndice Conjunto, Parte 8, pág. 4569.
El Tribunal de Circuito de Apelaciones decidió que el Tribunal de Primera Instancia no erró al pretender dar *70obligatoriedad a los compromisos contraídos por las agen-cias públicas en el Convenio, por no estar en contraposición con la legislación vigente y rectora de la Junta de Planificación. Expresó ese tribunal que “la Ley de Munici-pios Autónomos, en su Artículo 13.011, supra, establece que una vez el Gobernador haya aprobado el Plan, éste obliga a las agencias en cuanto a los programas incluidos en la sección de proyectos de inversión certificados por las agencias. También este [a]rtículo dispone que será obliga-ción de la Junta darle consideración prioritaria a dichos proyectos para incluirlos en el P.I.C.A., al igual que será obligación de la Oficina de Presupuesto y Gerencia (O.P.G.) someterlos a la Asamblea Legislativa quedando, de esta manera, las agencias obligadas según sus presupuestos”. (Escolio omitido.) Apéndice Conjunto, Parte 8, pág. 4570. Al realizar una interpretación conjunta de la Ley de Muni-cipios Autónomos, supra, y la Ley Orgánica de la Junta de Planificación, Ley Núm. 75 de 24 de junio de 1975, en su Art. 15 (23 L.P.R.A. see. 62 et seq.) el Tribunal de Circuito de Apelaciones expresó: “notamos que entre éstos no existe conflicto irreconciliable alguno, ya que son las agencias gu-bernamentales quienes deciden y certifican qué proyectos van a ser incluidos dentro del Plan de Ordenación Territorial en la sección del Programa de Proyectos de Inversión certificados que es adoptado por la Junta y aprobado por el Gobernador y equivale, en un principio, a una solicitud a la Junta de que incluya dichos proyectos en el P.I.C.A. correspondiente. La Junta, a su vez, al adoptar el Plan de Ordenación se compromete a darle consideración priorita-ria a dichos proyectos”. Apéndice Conjunto, Parte 8, pág. 4571.
El Tribunal de Circuito de Apelaciones validó la posición del Tribunal de Primera Instancia, sobre la vigencia de la figura del contrato entre particulares en la controversia de autos. Concluyó que la causa del Convenio entre las partes *71es el interés publico, porque éste pretende lograr el bienes-tar del Municipio de acuerdo con lo dispuesto en el Plan de Ordenación Territorial, que fue hecho conforme a lo dis-puesto en la Ley de Municipios Autónomos, supra.
Razonó el Tribunal de Circuito de Apelaciones, que la Ley de Municipios Autónomos, supra, no prohíbe la inter-vención de los tribunales; que las partes no se opusieron en ningún momento a seguir el trámite por la vía judicial. Expresó que “no estamos ante la presencia de una agencia administrativa especializada designada por Ley para aten-derlo; y el enviar este caso al trámite administrativo, en esta etapa avanzada de los procedimientos, sería inútil, fútil, inefectivo, innecesario, costoso e injusto para todas las partes. No hay duda de que el derecho ni el debido proceso de ley están al servicio de las cosas inútiles o innecesarias. Pueblo v. Andreu González, 105 D.RR. 315, 321 (1976) ...”. Apéndice Conjunto, Parte 8, págs. 4598-4599. Añadió sobre este asunto ese tribunal, que ante esas circunstancias el único camino que tenía era el de atezar-nos al trámite judicial escogido por las partes. Puntualizó que al renunciar las agencias demandadas al trámite ad-ministrativo, esas partes sólo podían acudir al tribunal conforme a las disposiciones aplicables de nuestro Código Civil. Concluye, que como tampoco lo hicieron, el Municipio acudió al foro judicial exigiendo a dichas agencias guber-namentales el cumplimiento específico de sus alegadas obligaciones, arguyendo que éstas surgían de la Ley de Mu-nicipios Autónomos, supra, y que el Convenio firmado por el Municipio y las partes aquí apelantes es una fuente al-terna e independiente de obligaciones que sirve para refor-zar aquellas que surgen del Plan de Ordenación Territorial y de las certificaciones que lo acompañan.
Inconforme con lo dictaminado por el Tribunal de Cir-cuito de Apelaciones, las agencias demandadas de autos *72acuden ante nos y señalan como errores cometidos por el Tribunal de Circuito de Apelaciones los siguientes:

Autoridad, de Carreteras y Transportación de Puerto Rico, Departamento de Recursos Naturales y el Departamento de la Vivienda

Primer señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar que el convenio objeto del presente pleito no es un contrato a tenor con nuestro ordenamiento jurídico.
Segundo señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar que, de atender el Convenio suscrito entre el Municipio de Ponce y las codemandadas como un contrato, el mismo es invá-lido, nulo e inexistente por carecer de causa, u ostentar causa ilícita, y por falta de consentimiento válido.
Tercer señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar que el Plan de Ordenamiento del Municipio de Ponce es inválido y nulo por no cumplir con requisitos esenciales para su validez, según establecido por la Ley de Municipios Autónomos.
Cuarto señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar inconstitucional la manera en que se implemento la Ley de Municipios Autónomos en este caso.
Quinto señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar la desestimación de la demanda por falta de partes indispensables, lo que invalida la sentencia.
Sexto señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al conceder daños pecuniarios al Municipio de Ponce, en la computación de dichos daños y en no encontrar que el Municipio de Ponce no mitigó sus alegados daños. Alegato, Pieza 9, págs. 11-12.

*73
Puerto Rico Telephone Company

Primer señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar que el convenio objeto del presente pleito no es un contrato a tenor con nuestro ordenamiento jurídico.
Segundo señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar que, de atender el convenio suscrito entre el Municipio de Ponce y las codemandadas como un contrato, el mismo es invá-lido, nulo e inexistente por carecer de causa, u ostentar causa ilícita, y por falta de consentimiento válido.
Tercer señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar que el Plan de Ordenamiento del Municipio de Ponce es inválido y nulo por no cumplir con requisitos esenciales para su validez, según establecido por la Ley de Municipios Autónomos.
Cuarto señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar inconstitucional la manera en que se implemento la Ley de Municipio [sic] Autónomos en este caso.
Quinto señalamiento de error
Erró el Honorable Tribunal [de] Primera Instancia al no de-clarar la desestimación de la demanda por falta de partes indispensables, lo que invalida la sentencia.
Sexto señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al conceder daños pecuniarios al Municipio de Ponce, en la computación de dichos daños y en no encontrar que el Municipio de Ponce no mitigó sus alegados daños. Caso Núm. CC-98-250, Certiorari, pág. 7.

*74
Autoridad de Energía Eléctrica de Puerto Rico

Primer señalamiento de error
Erró el Honorable Tribunal de Circuito [de] Apelaciones al confirmar la determinación del Tribunal de Primera Instancia de no desestimar la demanda contra la Autoridad de Energía Eléctrica, ya que quien realmente paralizó las obras fue el pro-pio Municipio de Ponce, quien a falta de los empleados de la Administración de Derecho al Trabajo al igual que el Instituto de Cultura Puertorriqueña no proveyó empleados en sustitu-ción para la continuación de las obras.
Segundo señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al no revocar la imposición de daños a la Autoridad de Energía Eléc-trica de Puerto Rico; aun cuando concluyó que la Autoridad no tuvo responsabilidad en el alegado incumplimiento contractual.
Tercer señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al sos-tener la determinación del Tribunal de Primera Instancia en cuanto a las obras en la Zona Histórica de la Playa de Ponce, cuando la prueba desfilada demostró que no hubo un acuerdo final en cuanto a éstas. Caso Núm. 98-259, Petición de certio-rari, págs. 5-6.

Autoridad de Acueductos y Alcantarillados

1. Err[ó] el Honorable Tribunal de Circuito de Apelaciones al concluir que el Convenio objeto del presente caso es v[á]lido aun cuando no fue presentada copia del contrato a la Oficina del Contralor dentro de los quince (15) d[í]as siguientes a la fecha de su otorgamiento.
2. Err[ó] el Honorable Tribunal de Circuito de Apelaciones al no declarar que el alegado convenio es nulo e inexistente por falta de concentimiento [sic] v[á]lido al momento de su otorgamiento.
3. Err[ó] el Honorable Tribunal de Circuito de Apelaciones al sostener que el alegado convenio es de naturaleza contractual.
*754. Erró el Honorable Tribunal de [Circuito de] Apelaciones al no declarar que aún [sic] considerando el alegado convenio sus-crito entre el Municipio y la Autoridad como un contrato, dicho contrato es nulo por no tener causa válida.
5. Err[ó] el Honorable Tribunal de Circuito de Apelaciones al imponer a las agencias el pago de daños al municipio aún [sic] cuando determinó que [é]stos eran especulativos e inciertos. Caso Núm. CC-98-241, Petición de certiorari, págs. 5-6.

Autoridad de Edificios Públicos

A. ERRORES A TODAS LAS PARTES
Primer señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar que el Plan de Ordenamiento del Municipio de Ponce es inválido y nulo por no cumplir con requisitos esenciales para su validez, según establecidos por la Ley de Municipios Autónomos.
Segundo señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al no decretar la nulidad de los [sic] convenio por no cumplir con requisitos esenciales para su validez.
Tercer señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar la obligatoriedad de los convenios bajo la Ley de Mu-nicipios Autónomos.
Cuarto señalamiento de error
Erró el Honorable Tribunal de Primera Instancia al no decla-rar que el convenio objeto del presente pleito no es un contrato a tenor con nuestro ordenamiento jurídico.
Quinto señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al no ejercer su inherente facultad moderadora para impedir el me-noscabo del interés público.
*76Sexto señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al no determinar que el cumplimiento de las alegadas obligaciones contractuales resulta en extremo oneroso.
Séptimo señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al no declarar la desestimación por falta de partes indispensables, lo que invalida la sentencia.
Octavo señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar la existencia de daños pecuniarios no obstante con-cluir que los mismos resultan remotos y especulativos.
B. ERRORES PARTICULARES LEVANTADOS POR LA AEP
Noveno señalamiento de error
Erró el Tribunal de Circuito de Apelaciones al determinar que una vez firmado el Plan de Ordenación Territorial la obli-gación de realizar los proyectos recae en la AEP y no en las agencias, quienes para poder reprogramar o cancelar sus com-promisos tienen que solicitarlo a la AEP, y ésta cumplir con el trámite establecido en la Ley de Municipios Autónomos.
Décimo señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al con-cluir que la AEP tenía que solicitarle a la Oficina de Presu-puesto y Gerencia (OPG) que certificara y comprometiera el presupuesto de las agencias concernidas en cuanto a la realiza-ción de los proyectos que fueron certificados por la AEP en el Plan de Ordenación Territorial.
Undécimo señalamiento de error
Erró el Tribunal de Circuito de Apelaciones al concluir que los proyectos incluidos en el convenio formaban parte del Pro-grama de Obras Permanentes de la AEP y que ésta obligó su propio presupuesto para la realización de los mismos.
*77Duodecimo señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar que no es imposible para la AEP realizar los proyectos reprogramados o cancelados por las agencias.
Décimotercero [sic] señalamiento de error
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar que la AEP debe compensar al Municipio de Ponce por los daños alegados por dicha parte por concepto de los proyectos que fueron reprogramados o cancelados por las agencias origi-nadoras de los mismos. Caso Núm. CC-98-258, Petición de cer-tiorari, págs. 6-8.
Inconforme con lo dictaminado por el Tribunal de Cir-cuito de Apelaciones, el Municipio de Ponce acude ante nos señalando como errores cometidos por ese Tribunal los si-guientes:
1. Erró el Tribunal de Circuito de Apelaciones al modificar obligaciones cuyo cumplimiento específico fue ordenado por el TPI.
2. Erró el Honorable Tribunal de Circuito de Apelaciones al posponer la adjudicación de daños al Municipio de Ponce hasta tanto se terminen los proyectos cuya construcción fue ordenada en la sentencia. Alegato del Municipio de Ponce, Parte 9, pág. 9.
La opinión mayoritaria concluye que las agencias de-mandadas no tienen razón cuando argumentan que el Con-venio transgredió el orden público, porque fueron hechos a toda prisa, en el ocaso de una administración gubernamen-tal enfrentada a la inminencia del cambio, comprome-tiendo ilegalmente a la próxima administración gubernamental.
La Mayoría determina que las demandadas de autos no tienen razón cuando sostienen que el Convenio es nulo, porque no fue remitido a la Oficina del Contralor e inscrito en el Registro de Contratos del Municipio, sino hasta el 13 de septiembre de 1993. Sostienen que tal proceder no tiene la consecuencia de la nulidad del Convenio, a tenor de lo dispuesto en el Art. 8.016 de la Ley de Municipios Autóno-*78mos, 21 L.P.R.A. sec. 4366.(7) Expresa sobre tal extremo la Mayoría, que el Tribunal de Primera Instancia y el Tribunal de Circuito de Apelaciones concluyeron correctamente que “los recurrentes tenían la misma obligación que el Mu-nicipio de presentar el Convenio ante la Oficina del Contralor. No cumplieron con ella en absoluto. El Munici-pio, no obstante, cumplió, aunque no dentro del término de quince (15) días. Coincidimos con el parecer de los tribuna-les inferiores, en el sentido de que esto choca con los más elementales principios de equidad que impiden que se vaya contra los actos propios”. Opinión mayoritaria, pág. 33. Prescribe la Mayoría que la disposición contenida en el úl-timo párrafo del Art. 8.016 de la Ley de Municipios Autó-nomos, supra, no rige la celebración ni el cumplimiento del contrato, sino que presupone la existencia de un contrato celebrado válidamente. Expresa que “[e]ste último párrafo trata propiamente sobre el trámite de registro y remisión *79establecido en la Ley Núm. 18 de 30 de octubre de 1975 (2 L.P.R.A. sees. 97-98) cuyo propósito es ‘crear un meca-nismo de cotejo para perpetuar circunstancial y cronológi-camente’ los contratos gubernamentales. Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 53-54 (1988)”. Opinión mayoritaria, pág. 34. Añade que “[l]a consecuencia del in-cumplimiento del requisito de remisión no está prevista, pues, en el Art. 8.016 de la Ley de Municipios Autónomos, sino en el Art. 8.004 (21 L.P.R.A. see. 4354) el cual esta-blece, en lo pertinente, que ‘[n]o se autorizará desembolso alguno relacionado con contratos sin la constancia de ha-berse enviado el contrato a la Oficina del Contralor de Puerto Rico ...’ ”.(8) Opinión mayoritaria, pág. 34.
La Mayoría determina que no tienen razón las agencias demandadas cuando alegan que el Convenio objeto del pre-sente recurso no es un contrato, a tenor de nuestro orde-namiento jurídico, y que es nulo por ser contrario al interés *80público. Razona que los municipios, de ordinario, contra-tan con agencias del Gobierno Central, y estos acuerdos voluntarios se rigen por los principios generales de los contratos. Añade, que en materia de contratación guberna-mental, ya hemos tenido la ocasión de expresar que “ ‘[e]n nuestra jurisdicción el principio rector en materia de con-tratos es la libertad de contratación entre las partes. Los pactos entre contratantes tienen fuerza de ley y deben ser cumplidos.’(9) Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 787 (1994)”. Opinión mayoritaria, pág. 35. Decide la Mayoría, que no ve ilicitud alguna en la causa del Conve-nio, que afirma es un contrato. No le impartió mérito al-guno a la alegación de las demandadas de autos, aquí pe-ticionarias, que la causa del Contrato es ilícita, porque se benefició el Municipio de Ponce desproporcionalmente. Considera que no procede que se pretenda equilibrar las contraprestaciones en un Convenio, como el del caso de autos, mediante su valor económico para cada una de las instrumentalidades estatales o para el Municipio. El manto de la obligación de cada uno depende, según la Ma-yoría, de la naturaleza de sus responsabilidades. Califica el Convenio como un contrato sui géneris, para descargar, conjuntamente, responsabilidades que separadamente ya se tenían por ley. Determina que su causa es el interés público.(10)
HH HH

Contrato

El Tribunal de Primera Instancia, el Tribunal de Cir-cuito de Apelaciones y la Mayoría de este Tribunal entien-den como presente la figura del “contrato” en el Convenio *81celebrado entre las partes, a tenor con el orden jurídico general de los contratos, cuya causa, afirman, es el interés público.
El contrato existe desde que una o varias personas con-sienten en obligarse respecto de otra u otras, a dar alguna cosa, o prestar algún servicio.(11) Contrato es el acuerdo de voluntades de dos o más partes por el que se crean, modi-fican o extinguen relaciones pertenecientes al derecho de obligaciones. En este sentido, todo contrato es un negocio jurídico bilateral, pero no todo negocio jurídico bilateral es un contrato. Si los sujetos en una negociación persiguen un interés común y mediante el acuerdo de voluntades colabo-ran los unos junto a los otros a su realización, nos encon-tramos con una figura jurídica a la que no debe en puridad denominarse contrato, ni puede aplicársele la mayor parte de las normas específicas dictadas para regular la contratación.(12) Un contrato otorgado entre el Gobierno y una persona particular debe interpretarse como si se tra-tara de un contrato entre dos personas particulares.(13)
No hay contrato sino cuando concurren los requisitos siguientes: consentimiento de los contratantes, objeto cierto que sea materia del contrato y causa de la obligación que se establezca.(14) Es inexistente o nulo un pretendido contrato por faltar uno o más de los requisitos esenciales para su constitución. Cuando concurren los requisitos esenciales para su consumación, el contrato existe. No obs-tante, de estar afectado por algún vicio podría ser anulado.
En los contratos onerosos se entiende por causa, para cada parte contratante, la prestación o promesa de una cosa o servicio por la otra parte.(15) Los contratos sin causa, o con causa ilícita, no producen efecto alguno. Es ilícita la *82causa cuando se opone a las leyes y a la moral.(16) Se trata de una lesión a un interés general de orden jurídico o moral(17) La causa como elemento indispensable en todo contrato, según el Art. 1227 del Código Civil, 31 L.P.R.A. see. 3432, no puede oponerse a las leyes o a la moral, y su enfoque no puede limitarse a la vertiente objetiva que vi-sualiza sólo el contenido de las contraprestaciones objeto del contrato. Esto es, los motivos o móviles que indujeron a las partes a contratar son elementos extrajurídicos que en principio pueden ponderarse en la consideración de la ili-citud de la causa, “si lo aconsejan razones poderosas.”(18)
Los contratantes pueden establecer los pactos, cláusu-las y condiciones que tengan por convenientes, siempre que no sean contrarios a las leyes, a la moral ni al orden público.(19) En Puerto Rico hay libertad para contratar. Las partes pueden celebrar los contratos que tuvieren a bien, en ausencia de algún principio de derecho constitucional, estatutario o de política pública que se lo impida. (20)
En Puerto Rico prevalece la autonomía de la voluntad de los contratantes. No obstante, esta autonomía tiene como límite que lo pactado no puede ser contrario a las leyes, a la moral ni al orden público. Por tal razón, inde-pendientemente del tipo de contrato de que se trate y de la importancia que éste merezca para las partes contratan-tes, es nulo e inexistente cuando resulta contrario a las leyes, a la moral o al orden público.(21)
*83Conforme a nuestro deber de dar concreción en cada caso a los conceptos generales del ordenamiento jurídico, nos hemos pronunciado in extenso respecto al concepto de “orden público”.(22)
“Orden público” es el conjunto de valores eminentes que guían la existencia y el bienestar de una sociedad. El con-cepto de “orden público” recoge y ampara un interés social dominante por su trascendencia, por el número de perso-nas que afecta y por la valía de los derechos que tiende a proteger. En gran medida el orden público es acopio de normas de moral y de ética pública, que en ocasiones al-canzan su exposición en la Constitución o en la ley pero que aun en ausencia de esta expresa declaración norma-tiva, constituyen principios rectores de sabio gobierno na-cidos de la civilización, fortalecidos por la cultura, la cos-tumbre, por la manera de ser, en fin, por el estilo de vida de una sociedad. El orden público necesariamente no se refiere, cuando se habla de contratos, al material manteni-miento de la paz pública. Es aquel que representa el inte-rés público, social y de ley en el Derecho privado. Es lo permanente y esencial de las instituciones, lo que aun fa-voreciendo a algún individuo en quien se concreta algún derecho, no puede quedar a su arbitrio. La evolución jurí-dica camina decididamente hacia una infiltración cada vez mayor de elementos éticos y sociales, de tono imperativo, que de modo general en absoluto disciplinan las relaciones de Derecho privado, imprimiéndoles carácter público a ex-pensas del principio de autonomía de la voluntad que, de *84esta suerte, va perdiendo volumen en su clásica y amplia esfera de acción.(23)
Al reiterar la definición de “orden público”, hemos expre-sado que aun cuando éste restringe la voluntad de la persona en el ámbito contractual, tal restricción en gran me-dida sirve para garantizar esa misma libertad,(24)
El orden público es considerado como parte integrante del bien común y constituye el fin al que las normas de un determinado ordenamiento jurídico tienden. El orden pú-blico tiene como finalidad el evitar que el Estado tenga que imponer algo que repugne al buen sentido de lo justo o de lo moral, sólo porque se trata de la voluntad de los contratantes. (25)
El orden público es un límite contra los abusos del ejer-cicio de la autonomía de la voluntad en materia contractual. Es un instrumento de operatividad de valores, reflejo de unas convicciones sociales. Actúa como instru-mento jurídico progresivo y dimanante del ordenamiento jurídico para acomodarlo al sentir y la realidad social del tiempo en que deba ser aplicado. Incorpora los principios fundamentales sobre los que descansa el ordenamiento ju-rídico de un país. (26)
Nuestros pronunciamientos anteriores reflejan la efica-cia del concepto del “orden público” como medio para lograr un balance entre la autonomía de la voluntad de los con-tratantes y la imprescindible protección del bienestar común.(27) Como señalamos en Serra v. Salesian Society, 84 D.P.R. 322, 335 (1961), los tribunales no podemos auxiliar a litigantes que han incurrido en conducta contraria a la ley, la moral o al orden público. Allí expresamos que no podemos auxiliar a esos litigantes para que perfeccionen su *85transgresión. “[.H\ay una equidad que le debemos a la co-munidad en general.” Id. La doctrina en Puerto Rico ha encontrado en el orden público una base dogmática para declarar nulas cláusulas contractuales que atenían crasa-mente contra el buen orden del sistema jurídico. (28)
Como norma general, para los efectos de la aplicación de las disposiciones y doctrinas referentes a los contratos, el Estado se considera como un contratante privado. Cuando el Estado contrata, la interpretación del contrato debe ha-cerse como si se tratara de una contratación entre dos per-sonas particulares.(29) Ello significa que una vez el Estado suscribe un contrato con una persona privada, ambos es-tán obligados por las normas generales relativas a los con-tratos; y sus correspondientes interpretaciones a la luz de nuestros pronunciamientos aplicables.(30)
Por otro lado, cuando la contratación involucra el uso de bienes o fondos públicos, hemos insistido, además, en la aplicación rigurosa de todas las normas pertinentes a la contratación y desembolso de esos fondos, a los fines de proteger los intereses y dineros del Pueblo. Hemos enfati-zado que el manejo prudente de fondos públicos está satu-rado de intereses de orden público. Hemos resaltado nor-mativamente la imperiosa necesidad de evitar el dispendio, la extravagancia, el favoritismo y la prevarica-ción en los contratos gubernamentales.(31) Ciertamente, al interpretar el sentido contemporáneo de la disposición del Código Civil que requiere que los contratos no sean contra-rios al orden público, no podemos ignorar que en la contra-*86tación por el Estado, la sana y recta administración de los fondos del pueblo está revestida del más alto interés pú-blico, y que todo organismo gubernamental está obligado a observar cabalmente la esencia del principio consagrado en la See. 9 del AH. VI de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, de que los fondos públicos sólo pueden gastarse para fines públicos legítimos. Como hemos seña-lado antes, todas las actuaciones del Gobierno están siem-pre circunscritas por la Constitución. El gobierno como con-tratante sigue siendo el gobierno, y no puede actuar de un modo que esté reñido con los principios que encarna el or-den constitucional. El concepto de “orden público” del Art. 1207 del Código Civil, 31 L.P.R.A. see. 3372, pues, incluye en su contenido la prohibición de cláusulas contractuales contrarias a la política pública de origen constitucional que preconiza el uso escrupuloso de los fondos públicos. El con-cepto “orden público”, como acopio y reflejo de los principios generales del Derecho, ciertamente recoge un alto valor jurídico.
El desembolso indebido o ilegal de fondos públicos son actos incompatibles con el sistema de gobierno democrático consagrado en nuestra Constitución y apuntalado en el res-peto a la dignidad humana y los dineros del Pueblo, como único soberano. No importa las modalidades que adopten, ni la jerarquía del funcionario involucrado, éstas son intolerables. En última instancia, quien verdaderamente se perjudica, no sólo en lo económico sino en lo moral, es la ciudadanía en general. Es, pues, obligación de los tribuna-les reivindicar esos valores fundamentales.(32)
Concluimos que el Convenio suscrito entre las partes contraviene el interés público inmanente en el conjunto de valores democráticos contenidos en la Constitución de Puerto Rico, y que forman parte del orden público. Sobre este asunto abundaremos más adelante.

*87
Ley de Municipios Autónomos

Como mencionáramos previamente, durante el período del 23 de octubre al 15 de diciembre de 1992 se aprobaron enmiendas a la Ley Núm. 81, supra, se emitieron certifica-ciones por las agencias demandadas de autos y se otorgó el Convenio antes indicado, con el propósito de que la formu-lación de política pública de la administración saliente el 31 de diciembre de 1992 tuviera vigencia durante el pe-ríodo de 1ro de enero de 1993 al 31 de diciembre de 1996, y no pudiera ser alterada por la nueva administración electa por la voluntad del Pueblo. Se pretendió adscribir a dicho Convenio el carácter de un contrato, a tenor de la norma-tiva dispuesta por nuestro Código Civil y la propia Ley Núm. 81, supra, enmendada el 29 de octubre de 1992, para hacer obligatorias las certificaciones emitidas para las agencias demandadas. Se le permitió al Municipio de Ponce hacer revisiones ante la Junta de Planificación del Plan de Ordenación Territorial, contenido en el referido Convenio, excluyendo en el texto del estatuto las dichas agencias de mecanismo análogo de revisión. Veamos.
La Exposición de Motivos de la Ley Núm. 81, supra, aprobada el 30 de agosto de 1991, leía de la forma si-guiente:
En un sistema de gobierno democrático como el nuestro, donde el poder emana del pueblo, las estructuras de gobierno deben [ser] concebidas para atender sus necesidades en la me-dida en que los recursos económicos lo permitan. Hasta ahora, la prestación de servicios básicos y esenciales reside en el Go-bierno Central, que por su gigantismo no ha podido llenar las expectativas de nuestra gente.
Este enfoque de mantener servicios esenciales a los ciudada-nos en manos del Gobierno Central ha menoscabado el rol que deben desempeñar los municipios en nuestro sistema de go-bierno, por ser las estructuras socio políticas más cercanas y con mayor conocimiento de las necesidades de sus habitantes.
Hasta ahora se concebía a los municipios como proveedores de servicios simples y su capacidad para compartir el Gobierno *88del país y aportar a las soluciones de los problemas que genera una sociedad tan compleja como la nuestra parecía una meta inalcanzable.
Ha llegado la hora de otorgarle a los municipios un mayor grado de autonomía fiscal y de gobierno propio para que pue-dan atender cabalmente sus responsabilidades.
Delegar responsabilidad mediante esta legislación y colocar en el pueblo la obligación de exigir cumplimiento a los alcaldes cada cuatro años por el trabajo que han realizado, debe ser el marco de referencia en que habrán de moverse en el futuro nuestros municipios.
Esta Ley de Municipios Autónomos le otorga a los municipios la capacidad fiscal necesaria para continuar desempeñando las tareas que hasta ahora han atendido, para asumir nuevas fun-ciones que le delegue el Gobierno Central y, más aún, para uti-lizar su propia iniciativa y ofrecer servicios que hasta ahora no han estado asequibles a sus habitantes. Con su aprobación se inicia una nueva era en la administración pública de nuestro país. Exposición de Motivos de la Ley Núm. 81, supra, 1991 Leyes de Puerto Rico 459, 459-460.
La Exposición de Motivos de la Ley Núm. 81, supra, después de ser enmendada por la Ley Núm. 84, supra, lee de la forma siguiente:
En un sistema de gobierno democrático como el nuestro, donde el poder emana del pueblo, las estructuras de gobierno deben ser concebidas para atender sus necesidades en la me-dida en que los recursos económicos los permitan. Hasta ahora, la prestación de servicios básicos y esenciales reside en el Go-bierno Central, que por su gigantismo no ha podido llenar las expectativas de nuestra gente. Sec. 1 de la Ley Núm. 84, supra, 1992 Leyes de Puerto Rico 445.
El Art. 13.008 de la Ley Núm. 81, supra, según apro-bada el 30 de agosto de 1991, leía de la forma siguiente:(33)
Artículo 13.008 — Adopción y Revisión de Planes de Ordenación.—
*89Los Planes de Ordenación serán elaborados, ¡aprobados yj re-visados por los municipios en estrecha coordinación con la Junta de Planificación y con otras agencias públicas concerni-das para asegurar su compatibilidad con planes gubernamen-tales, estatales, regionales y de otros municipios. Los munici-pios podrán entrar en convenios con la Junta de Planificación para la elaboración de dichos planes o parte de estos o la Junta] ¡podrá, a iniciativa propia, preparar un Plan l¡éEM|b'iSá|^ cpóri ;dinación con los municipios, en caso de que tíh ihmíicipio no ¡esté preparando un Plan Territorial y no esté enij^Mde comen-j ¡zar su elaboración.]
Como instrumento indispensable para la evaluación de los Planes de Ordenación que se sometan a la consideración de la Junta de Planificación, las agencias concernidas mantendrán actualizado y pondrán a disposición de dicha agencia un inven-tario físico que incluya, entre otros, la ubicación de recursos naturales que se deben proteger, el uso de la tierra, las áreas susceptibles a riesgos naturales, las zonas de valor agrícola, histórico, arqueológico o turístico, así como un detalle de la in-fraestructura disponible y de la zonifícación vigente.
Cuando un municipio notifique a la Junta de Planificación su intención de elaborar un Plan de Ordenación que afecte otro municipio, ésta determinará mediante resolución al efecto, el conjunto de factores que deberán considerarse en relación a municipios contiguos, incluyendo, pero sin limitarse a, la mor-fología urbana, sistemas de transportación e interrelación en general.
Dos o más municipios podrán disponeij la elaboración de Planes de Ordenación conjuntos mediante convenio al efecto, con la autorización de la Asamblea Municipal y el endoso de la Junta de Planificación. Dicha Junta velará porque el territorio que cubra tal Plan sea razonablemente contiguo, que los muni-cipios guarden características similares, que se cumplan con los objetivos y requisitos dispuestos en este Título y que no se afec-ten adversamente otros municipios. La Junta de Planificación aprobará mediante resolución aquellas disposiciones comple-mentarias que sean necesarias para regir la forma y contenido de los Planes de Ordenación que se elaboren en forma conjunta por dos o más municipios.
La elaboración o revisión de Planes de Ordenación se desa-rrollará en etapas y a través de la preparación secuencial o concurrente de una serie de documentos. La misma seguirá un proceso intenso de participación ciudadana mediante vistas pú-blicas de acuerdo a lo dispuesto en este Capítulo. Se cumplirá además, con lo establecido en la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como “Ley de Procedi-miento Administrativo Uniforme del Estado Libre Asociado de *90Puerto Rico”. El municipio celebrará vistas públicas mandato-rias en los casos que a continuación se detallan.
Durante la elaboración del Plan Territorial se requerirán vistas públicas para la evaluación de los siguientes documentos:
(1) Enunciación de Objetivos y Programación de Trabajos,
(2) Memorial ¡General,
(3) Avance dei Plan Territorial,
(4) Plan Territorial.
En la preparación del Plan de Ensanche se requerirán vistas públicas con respecto a los siguientes documentos:
(1) Enunciación de Objetivos |y Programación de Trabajos,
(2) Programa de Ensanche,
(3) Propuesta de Planos y Normas para ordenar el Plan de Ensanche,
(4) Plan de Ensanche.
Además, se requerirán vistas públicas para analizar los si-guientes documentos relacionados con el Plan de Area:
(1) Enunciación de Objetivos y Programación de Trabajos;
(2) Inventario, Diagnóstico y Recomendaciones;
(3) Plan de Area.
El Municipio notificará a la Junta de Planificación de todas las vistas públicas y le enviará copia de los documentos a pre-sentarse en éstas. La Junta de Planificación ofrecerá comenta-rios al municipio sobre los documentos recibidos.
Para entrar en vigencia, los Planes de Ordenación Territorial requerirán su aprobación por la Asamblea Municipal, su adop-ción por la Junta de Planificación y su aprobación por el Gobernador. Si la Junta de Planificación no considera adecuado un Plan, expresará mediante resolución los fundamentos de su determinación. De no producirse un acuerdo de adopción por la Junta de Planificación, se someterá el Plan al Gobernador con las posiciones asumidas por la Junta de Planificación y el mu-nicipio, quien tomará la acción final que corresponda.
Los Planes de Ordenación se revisarán en el plazo que deter-minen los mismos o cuando las circunstancias lo ameriten. ¡Todo, Plan de Ordenación Territorial se revisará por lo menos cada ocho (8) años.
La revisión de todo Plan de Ordenación requerirá la celebra-ción de vistas públicas en el municipio correspondiente, la apro-bación por la Asamblea Municipal, su adopción por la Junta de Planificación y ¡la aprobación por el Gobernador. El municipio; vendrá obligado a celebrar vistas públicas, que podrán cele-brarse conjuntamente con la Junta de Planificación dentro de término municipal, para las siguientes partes del Plan de Or-denación: Plan Territorial (1. Planos de Clasificación de Suelos, 2. Planos de Ordenación, 3. Normas Urbanísticas); Plan de En-sanche (1. Plano de Ensanche, 2. Normas Urbanísticas);1 y Plan *91de Area (1. Plano de Ordenación, 2. Normas Urbanísticas). El municipio, vendrá obligado a celebrar vista pública mandatoria para la revisión de la programación de los proyectos de desa-rrollo del Programa de Acción, así como la revisión de la pro-gramación de la ejecución de las obras de desarrollo en el Plan de Ensanche, pero éstas no requerirán la adopción de la Junta de Planificación o la aprobación del Gobernador.
La Junta de Planificación aprobará mediante el reglamentó que rige la forma y contenido de los Planes de Ordenación aquellas disposiciones complementarias a este Capítulo que sean necesarias para regir la celebración de las vistas públicas, requeridas para la elaboración y revisión de los Planes de¡ Ordenación. Dicho reglamento incluirá, entre otras, disposicio-nes sobre el contenido de los documentos a someterse a vistas públicas, notificación de las mismas y aquellas garantías nece-sarias para propiciar una efectiva participación de laj comunidad. Dicho reglamento establecerá la uniformidad en la aplicación de la norma en el área correspondiente dentro de cada municipio. Art. 13.008 de la Ley Núm. 81, supra, 1991 Leyes de Puerto Rico 597-600).
El Art. 13.008 de la Ley Núm. 81, supra, enmendada por la Ley Núm. 84, supra, aprobada el 29 de octubre de 1992, lee de la forma siguiente:(34)
“Artículo 13.008. — Elaboración, Adopción y Revisión de los Planes de Ordenación.—
Los Planes de Ordenación serán elaborados o revisados por los municipios en estrecha coordinación con la Junta de Plani-ficación y con otras agencias públicas concernidas para asegu-rar su compatibilidad con planes estatales, regionales y de otros municipios. Los municipios podrán entrar en convenios con la Junta de Planificación para la elaboración de dichos planes o parte de éstos.
Como instrumento indispensable para la evaluación de los Planes de Ordenación que se sometan a la consideración de la Junta de Planificación, las agencias públicas concernidas man-tendrán actualizado y pondrán a disposición de dicha agencia un inventario físico que incluya, entre otros, la ubicación de los recursos naturales que se deben proteger, el uso del suelo, las *92áreas susceptibles a riesgos naturales, las zonas de valor agrí-cola, histórico, arqueológico o turístico, así como el detalle dis-ponible de la infraestructura.
Todo municipio que decida desarrollar o revisar integral-mente un Plan de Ordenación deberá así notificarlo a la Junta de Planificación antes de comenzar sus trabajos. Cuando un municipio notifique a la Junta de Planificación su intención de elaborar o revisar integralmente un Plan Territorial, o de ela-borar o revisar integralmente un Plan de Ordenación que tenga un impacto significativo sobre otro municipio, la Junta de Pla-nificación determinará, mediante resolución al efecto, el con-junto de factores que se considerarán en el Plan, pudiendo in-cluir, sin limitarse, lo siguiente: densidades mínimas a requerirse en la ocupación del suelo, morfología urbana, siste-mas de transportación, sistemas de infraestructura regional, vertederos regionales, represas e interrelación general con su región.
Dos o más municipios podrán acordar la elaboración de Planes de Ordenación en conjunto mediante convenio al efecto, previa autorización de sus correspondientes Asambleas Munici-pales y el endoso de la Junta de Planificación. Dicha Junta velará porque el territorio que cubra tal Plan sea razonable-mente contiguo, que los municipios tengan características simi-lares, que se cumplan con los objetivos y requisitos dispuestos en este Capítulo y que no se afecten adversamente otros municipios. La Junta de Planificación aprobará mediante reso-lución aquellas disposiciones complementarias que sean nece-sarias para regir la forma y contenido de los Planes de Ordena-ción que se elaboren en forma conjunta por dos o más municipios.
La elaboración o revisión de los Planes de Ordenación se de-sarrollará en etapas y a través de la preparación secuencial o concurrente de una serie de documentos. La misma seguirá un proceso intenso de participación ciudadana mediante vistas pú-blicas de acuerdo a lo dispuesto en este Capítulo. Se cumplirá, además, con lo establecido en la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como “Ley de Procedi-miento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico”. El municipio celebrará vistas mandatorias en los casos que a continuación se detallan.
Durante la elaboración o revisión integral del Plan Territorial se requerirán vistas públicas para la evaluación de los si-guientes documentos.—
(a) Enunciación de Objetivos y Plan de Trabajo-,
(b) Memorial;
(c) Avance del Plan Territorial; y
(d) Plan Territorial {completo).
*93En la preparación o revisión integral del Plan de Ensanche se requerirán vistas públicas con respecto a los siguientes documentos.—
(a) Enunciación de Objetivos y Plan de Trabajo; y Programa de Ensanche;
(b) Propuesta de Plano de Ensanche y de Reglamentos de Or-denación; y
(c) Plan de Ensanche {completo).
En la elaboración o revisión integral del Plan de Area se re-querirán vistas públicas para analizar los siguientes documentos.—
(a) Enunciación de Objetivos y Plan de Trabajo;
(b) Inventario, Diagnóstico y Recomendaciones; Programa y Propuesta del Plan: y
(c) Plan de Area {completo).
El municipio notificará a la Junta de Planificación de todas las vistas públicas y le enviará copia de los documentos a pre-sentarse en éstas. La Junta de Planificación ofrecerá comenta-rios al municipio sobre los documentos recibidos en un tiempo razonablemente breve.
Para entrar en vigencia, los Planes de Ordenación requerirán su aprobación por la Asamblea Municipal, su adopción por la Junta de Planificación y su aprobación por el Gobernador. En el caso de Planes de Ordenación que incluyan más de un munici-pio éstos deberán ser aprobados por las Asambleas Municipales de cada uno de los municipios de que se trate. Si la Junta de Planificación no considera adecuado un Plan, expresará me-diante Resolución los fundamentos de su determinación. De no producirse un acuerdo de adopción por la Junta de Planifica-ción, se someterá el Plan al Gobernador con las posiciones asu-midas por la Junta de Planificación y el municipio; el Goberna-dor tomará la acción final que corresponda.
Los Planes de Ordenación se revisarán en el plazo que se determinen en los mismos o cuando las circunstancias lo ameriten. El Plan Territorial se revisará de forma integral por lo menos cada ocho (8) años.
Los Planes de Ordenación podrán revisarse de forma parcial. La revisión parcial de los Planes de Ordenación requerirá la celebración de vistas públicas en el municipio correspondiente, la aprobación por la Asamblea Municipal mediante ordenanza, su adopción por la Junta de Planificación y la ratificación por el Gobernador en los siguientes elementos de un Plan de Ordena-ción; en el caso de planes adoptados en conjunto por más de un municipio, en cada uno de ellos se requerirá vista pública y la aprobación por la Asamblea Municipal de cada uno:
*94(a) Plan Territorial.—
(1) Documento de las Políticas del Plan incluido en el Memorial',
(2) Los siguientes planos incluidos en el Programa:
(i) Infraestructura,
(ii) Plan Vial,
(iii) Dotaciones Generales;
(3) La sección del Programa de Proyectos de Inversión, certificados por las agencias públicas;
(4) Plano de Clasificación de Suelos;
(5) Planos de Ordenación (excepto las enmiendas a los pla-nos en conformidad con lo establecido en el Artículo 13.012); y
(6) Reglamentos de Ordenación.
(b) Plan de Ensanche.—
(1) Plano de Ensanche;
(2) Planos de Ordenación (excepto las enmiendas a los planos en conformidad con lo establecido en el Artículo 13.012); y
(3) Reglamentos de Ordenación.
(c) Plan de Area.—
(1) Planos de Ordenación (excepto las enmiendas a los pla-nos en conformidad con lo establecido en el Artículo 13.012); y
(2) Reglamentos de Ordenación.

La revisión de los Planes de Ordenación en otros asuntos, incluyendo las enmiendas a los Planos de Ordenación según facultado en el Artículo 13.012 de esta ley, sólo requerirá la celebración de vistas públicas en el municipio correspondiente y en el caso de planes adoptados en conjunto por más de un mu-nicipio en cada uno de ellos, así como la aprobación de la Asam-blea o Asambleas Municipales mediante ordenanza y una noti-ficación de la revisión aprobada a la Junta de Planificación. Dicha revisión será efectiva cuarenta y cinco (45) días después de la notificación a la Junta de Planificación, según conste en el correspondiente acuse de recibo. Durante ese período la Junta podrá determinar que la revisión parcial está en contra de las Políticas del Plan o que tiene impacto fuera de los límites mu-nicipales, por lo cual la Junta podrá no aceptar la revisión parcial. En este caso la Junta realizará dicha determinación a través de Resolución y notificación de ésta al municipio.

La Junta de Planificación podrá determinar, mediante Reso-lución, que la revisión parcial que solicita el municipio requiere una revisión integral del Plan de Ordenación en su totalidad; esta determinación deberá estar debidamente explicada. (Enfa-sis suprimido.) See. 65 de la Ley Núm. 84, supra, 1992 Leyes de Puerto Rico 492-495.
*95El Art. 13.011 de la Ley Núm. 81, supra, aprobado el 30 de agosto de 1991, leía de la forma siguiente(35)
Artículo 13.011. — Conformidad y Compatibilidad de los Planes de Ordenación.—
Los Planes de Ordenación estarán ¡en conformidad con todas las políticas públicas, leyes, reglamentos u otros documentos del gobierno central relacionados a la ordenación territorial y a la construcción, incluyendo, entre otros, los planes reguladores,; planes de uso del terreno y planes viales,
Al momento de réálizaij o revisar los Planes de Ordenación y sus Reglas Urbanísticas, un municipio, en asuntos que sean de su ¡exclusiva! competencia, podrá proponer enmiendas a dispo-siciones incluidas en los reglamentos u otros documentos ¡del ¡gobierno central^ excepto aquellas contenidas en el Reglamento de Edificación, eí Reglamento de Zonas Susceptibles a Inunda-ciones, el Reglamento de Sitios o Zonas Históricas y otros re-glamentos que apliquen a zonas especiales o que se adopten específicamente como de aplicación regional o general en Puerto Rico. En este caso, el municipio coordinará con las agen-cias públicas concernidas un proceso dirigido a que se armoni-cen los planes en cuestión! de forma mutuamente satisfactoria. Las agencias públicas vendrán obligadas a responder en un proceso razonablemente acelerado, atendiendo en todo lo posi-ble las inquietudes e intereses presentadas por el municipio. ¡Lá’ ¡adopción final del documento se realizará de acuerdo a lo dis-puesto en el Artículo 13.008 de este Título.
El municipio se asegurará de mantener un estrecho enlace y colaboración entré él municipio y la Junta de Planificación en todo lo relacionado a la elaboración y adopción de los Planes de Ordenación. También establecerá la necesaria coordinación con otras agencias públicas, especialmente aquellas relacionadas a la transportación, la infraestructura, los recursos naturales, la agricultura y el desarrollo industrial. La Junta velará por la compatibilidad de lo propuesto con otros planes de ordenación ¡territorial; y otras políticas públicas relevantes a los asuntos incluidos en el plan bajo consideración y podrá permitir crite-rios más estrictos pero no más laxos que los establecidos en los documentos de política pública de aplicación general en el país.
Una vez adoptado un Plan de Ordenación, el gobierno central se reserva la facultad, a través de la Junta de Planificación, de adoptar determinaciones de aplicación para uno o varios muni-*96cipios dirigidas a propiciar una mejor salud, seguridad y bien-estar de la región o dirigidas a la consideración y aprobación de obras y proyectos del gobierno central. Estas determinaciones se comunicarán a la Oficina de Ordenación Territorial y a la Oficina de Permisos del municipio a través de resolución de la Junta de Planificación y éstas prevalecerán sobre cualquier Plan de Ordenación ,Territorial; De estas determinaciones no ser compatibles con los Planes de Ordenación Territorial, éstos se revisarán para conformarlos en un plazo que no excederá de un (1) año. Cualquier determinación sobre usos de terrenos' por el Municipio acatará lo establecido en la resolución de la Junta de Planificación aunque no se hayan revisado aún los Planes de Ordenación Territorial^
Los Planes de Ordenación y todos los reglamentos y acciones que efectúen los municipios a tenor con las facultades que se les confieren en este título cumplirán con las disposiciones de la Ley Núm. 9 de 18 de junio de 1970, según enmendada, conocida como “Ley sobre Política Pública Ambiental”, y con los regla-mentos aprobados por la Junta de Calidad Ambiental para la implantación de dicha ley. Art. 13.011 de la Ley Núm. 81, supra, 1991 Leyes de Puerto Rico 603-604.
El Art. 13.011 de la Ley Núm. 81, supra, enmendada por la Ley Núm. 84, supra, aprobada el 29 de octubre de 1992, lee de la forma siguiente:(36)
“Artículo 13.011. — Conformidad y Compatibilidad de los Planes de Ordenación.—
Los Planes de Ordenación estarán de conformidad con todas las políticas públicas, leyes, reglamentos, u otros documentos del gobierno central relacionados a la ordenación territorial y a la construcción, excepto por los reglamentos que se sustituyan o enmienden de acuerdo a lo indicado a continuación.
Al momento de elaborar o revisar la sección de reglamenta-ción de los Planes de Ordenación un municipio, en asuntos que sean de su competencia, podrá proponer sustituciones o en-miendas a los reglamentos u otros documentos de la Junta de Planificación o la Administración de Reglamentos y Permisos, excepto por el Reglamento de Edificación, el Reglamento de Zo-nas Susceptibles a Inundaciones, el Reglamento de Sitios o Zo-nas Históricas, el Reglamento de Zonificación de la Zona Cos-*97tañera y de Accesos a las Playas y Costas de Puerto Rico, y otros reglamentos o documentos que se adopten específicamente como de aplicación regional o general en Puerto Rico.
En asuntos de su competencia, el municipio coordinará con otras agencias públicas concernidas un proceso dirigido a armo-nizar sus planes en el área municipal con los planes y progra-mas de tales agencias públicas de forma mutuamente satisfactoria. Las agencias públicas vendrán obligadas a responder en un proceso razonablemente acelerado, atendiendo en todo lo posible las inquietudes e intereses presentadas por el municipio.
El municipio se asegurará de mantener un estrecho enlace y colaboración con la Junta de Planificación en todo lo relacio-nado a la elaboración y adopción de los Planes de Ordenación. También establecerá la necesaria coordinación con otras agen-cias públicas, especialmente aquellas relacionadas a la trans-portación, la infraestructura, los recursos naturales, la agricul-tura y el desarrollo industrial. La Junta de Planificación velará por la compatibilidad de lo propuesto con otros Planes de Orde-nación y otras políticas públicas relevantes a los asuntos inclui-dos en el plan bajo consideración y podrá permitir criterios más estrictos pero no más laxos que los establecidos en los documen-tos de política pública de aplicación general en el país. El Plan de Ordenación que se adopte será el resultado de la consulta y coordinación entre las agencias públicas y el municipio.
Una vez aprobado por el Gobernador, el Plan de Ordenación obligará a las agencias públicas al cumplimiento con los pro-gramas de obras y proyectos incluidos en la Sección del Pro-grama de Proyectos de Inversión certificados por las agencias públicas. La Junta de Planificación Ze dará consideración prio-ritaria a dicha sección en la preparación de su Programa de Inversiones de Cuatro Años dispuesto en la Ley Núm. 75 de 24 de junio de 1975, según enmendada, igualmente lo hará la Ofi-cina de Presupuesto y Gerencia en el Presupuesto Anual que se someta a la Asamblea Legislativa. Las corporaciones públicas quedarán obligadas en sus propios presupuestos.
Una vez adoptado un Plan de Ordenación, el gobierno central se reserva la facultad, a través de la Junta de Planificación, de adoptar determinaciones de aplicación para uno o varios muni-cipios dirigidas a propiciar una mejor salud, seguridad y bien-estar de la región o dirigidas a la consideración y aprobación de obras y proyectos del gobierno central. En el proceso de consi-deración de [ejstas determinaciones se notificará y oirá a los municipios afectados. Estas determinaciones se realizarán y se comunicarán a la Oficina de Ordenación Territorial y a la Ofi-cina de Permisos del municipio a través de una Resolución de la *98Junta de Planificación y éstas prevalecerán sobre cualquier Plan de Ordenación. De estas determinaciones no ser compatibles con los Planes de Ordenación, éstos se revisarán para con-formarlos en un plazo que no excederá de un (1) año, a partir de la fecha en que se adoptó la Resolución por la Junta de Planificación. Cualquier determinación sobre uso del suelo por el municipio acatará lo establecido en la Resolución de la Junta de Planificación aunque, al momento de su aplicación no se hayan revisado aún los Planes de Ordenación. Estas determi-naciones de la Junta de Planificación no serán aplicables a los proyectos incluidos en la sección del Programa de Proyectos de Inversión certificados por las agencias públicas.
Los Planes de Ordenación y todos los reglamentos y acciones que efectúen los municipios a tenor con las facultades que se les confieren en este Capítulo cumplirán con las disposiciones de la Ley Núm. 9 de 18 de junio de 1970, según enmendada, conocida como “Ley sobre Política Pública Ambiental”, y con los regla-mentos aprobados por la Junta de Calidad Ambiental para la implantación de dicha Ley. (Escolios omitidos.) See. 68 de la Ley Núm. 84, supra, 1992 Leyes de Puerto Rico 500-502.
KH ( — H HH

Democracia: Constitución de Puerto Rico

La democracia es una forma de vida. Para que exista una sociedad o comunidad democrática, todos y cada uno de los individuos que la componen deben fijar en su vida y desarrollo como ciudadanos su significado. Como ningún otro sistema, la democracia depende del consenso perma-nente y voluntario de los ciudadanos que la componen. El orden democrático nace de la coincidencia de valores, prin-cipios e instituciones y del mantenimiento de tal consenso sobre éstos.
La obediencia y el compromiso del ciudadano con el or-denamiento jurídico constitucional que lo garantiza debe ser una vocación permanente para la subsistencia y desa-rrollo de la democracia sobre la cual está asentada. (37) Los juristas no son excepción. Los jueces tienen la obligación y *99deber de así hacerlo. Sobre los hombros de este Tribunal descansa el logro de un ordenamiento jurídico que alcance el crecimiento y desarrollo de nuestra democracia constitucional.
Una constitución, en el sentido del constitucionalismo occidental, es decisiva para la democracia. La Constitución se crea por los representantes del pueblo, legitimados por su elección. La creación de la Constitución es sólo un punto de partida para una evolución constante, en la que los usos y costumbres desempeñan un gran papel.(38)
Una democracia libre, que involucre la participación de los miembros de la sociedad en el proceso político democrá-tico, requiere de una adecuada organización jurídico-estatal. Democracia y estado de derecho constituyen una unidad indivisible, entendiéndose por estado de derecho a todos aquellos principios y procedimientos que garantizan la libertad individual y la participación en la vida politica.(39)
El consenso define una situación en la que la mayoría de los ciudadanos se adhiere en forma voluntaria a un cierto sistema político, orden social, sistema jurídico y sis-tema económico. La democracia necesita contar con un mí-nimo de consenso respecto de sus valores e ideas esenciales. El fundamento de la democracia descansa sobre un consenso de valores, fruto del cual surgen las fuerzas indispensables para lograr la cohesión del sistema.(40)
Juridicidad es el principio fundamental del estado democrático. El estado de derecho es un estado democrá-tico, cuya actividad se ve determinada y limitada por el Derecho. Tiene por objetivo fundamental limitar el poder político en beneficio de la libertad individual y colectiva.
*100Political democracy is partly a form and partly a process of government. A functioning electorate seems to be the essential feature of the form; while the control exercised by public opinion over the governing authorities appears to be the essential feature of the process. In brief, the essence of political democracy is popular control.
Popular control is realized in a democracy through the expression of opinion. Opinion may be formally or informally expressed. It is expressed formally in elections where citizens generally are free to register their choices and where the majority decides. In a democracy an election is not a mere formality. The voters actually determine governmental policies; they choose the persons who are to be ultimately responsible for policy-determination; or they both determine policies and choose policy-determining officials. Democracy, fully realized, implies that all policies shall be subject ultimately to popular control.
If public opinion is to control policy-determination, the organs of government charged with the policy-determining function must be responsible to opinion. Government must be able and willing to function in the democratic way. It must translate the electoral mandate into terms of law and action and must reflect fresh manifestation of opinion that appear between elections. Government must be representative and responsive. A.C. Millspaugh, Democracy, Efficiency, Stability, Washington, D.C., Ed. Brookings Institution, 1942, págs. 4-5.
Representación significa actuar en interés de los repre-sentados en una forma sensible ante ellos. La vida política no es meramente la elaboración de elecciones arbitrarias ni meramente la negociación entre distintos deseos privados. Es siempre la combinación de negociación y com-promiso, en la que existen compromisos sin resolver y en conflicto, y una deliberación común sobre política pública en la que los hechos y los argumentos racionales son relevantes(41)
En los estados contemporáneos, debido a su gran exten-sión física y a su mucha población, se hace inevitable que la democracia se ejerza indirectamente a través de representantes. Ya no es posible gobernar mediante el ágora de la Grecia clásica o el town meeting de la Nueva *101Inglaterra del siglo 17. La democracia moderna funciona mediante los partidos políticos. Estos presentan al electo-rado una síntesis de ideas y programas de gobierno, lo que se llama la plataforma, y con un grupo de hombres y mu-jeres ofrecen gobernar en consonancia con esas ideas y programas. Generalmente el electorado tiene ante sí dos o tres alternativas, y al votar endosa la de su preferencia. Como es imposible que varios programas, contradictorios entre sí, sean realizados a la vez, umversalmente se acepta que gobernará la mayoría. La minoría fiscaliza para man-tener al gobierno dentro de la moral, la ley y la Constitu-ción, y espera su turno o su oportunidad de convertirse en mayoría mediante la persuasión del electorado. Ese sis-tema coloca la responsabilidad política en un partido, el partido del gobierno, y en un grupo de hombres que dirigen el gobierno, junto a sus colaboradores más destacados.
La Constitución de Puerto Rico entró en vigor el 25 de julio de 1952. Dicho documento fue redactado por el pueblo de Puerto Rico y prevaleció sustancialmente la redacción que de tal documento realizó la Convención Constituyente de Puerto Rico durante el proceso de su aprobación.
A través de la Constitución de Puerto Rico se organizó un sistema de gobierno interno para el pueblo, sobre una base plenamente democrática para promover el bienestar general y asegurar el goce cabal por sus ciudadanos de los derechos humanos. Se consideró como fundamental para la vida de la comunidad puertorriqueña el sistema democrático. Conceptualizó tal sistema como aquél en el que la voluntad del pueblo es la fuente del poder público, en el que el orden político está subordinado a los derechos del hombre y en el que se asegura la libre participación del ciudadano en las decisiones colectivas.(42)
El Art. I de la Constitución de Puerto Rico dispone que el poder del Estado emana del pueblo y se ejercerá de acuerdo con su voluntad. Establece un gobierno de forma *102republicana dividido en el Poder Legislativo, Ejecutivo y Judicial, según fueron establecidos y organizados en dicho documento, que están igualmente subordinados a la sobe-ranía del Pueblo de Puerto Rico.
El Art. II de la Constitución de Puerto Rico, contiene la Carta de Derechos. Consagra como inviolable la dignidad humana, que todos los hombres son iguales ante la ley, sin que se pueda establecer discrimen entre ellos. Emite man-dato a los efectos de que las leyes tendrán que garantizar la expresión de la voluntad del pueblo mediante el sufragio universal. Permite a las personas asociarse y organizarse libremente para cualquier fin lícito. Se reconoce como fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de su propiedad. Garantiza al individuo el debido proceso de ley para que el Estado pueda intervenir con su libertad o propiedad y la igual protección de las leyes. Contiene otra serie de garantías, libertades y dere-chos que evidencia la naturaleza de avanzada democrática de nuestro magno documento. En su Sec. 19, dicho artículo dispone que la enumeración de derechos allí contenida no se entenderá en forma restrictiva, ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia. Art. II, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1.
El Art. Ill de nuestra Constitución dispone que el Poder Legislativo se ejerce por una Asamblea Legislativa, que se compone de dos (2) Cámaras —el Senado y la Cámara de Representantes— cuyos miembros son elegidos por vota-ción directa en cada elección general. El Senado se com-pone de veintisiete (27) miembros y la Cámara de Repre-sentantes de cincuenta y uno (51), excepto cuando dicha composición resultare enmendada para proteger la repre-sentación de las minorías democráticas manifestadas a través de la institución de los partidos políticos bajo una sola candidatura o cuando resultaren electos más de dos terceras (2/3) partes de los miembros de cualquiera de las cámaras por un solo partido o bajo una sola candidatura, según ambos términos están definidos por ley. Para los fi*103nes de la elección de los miembros a la Asamblea Legisla-tiva, Puerto Rico estará dividido en ocho (8) distritos sena-toriales y en cuarenta (40) distritos representativos. Cada distrito senatorial elige dos (2) senadores y cada distrito representativo un representante. Se eligen, además, once (11) senadores y once (11) representantes por acumulación. Ningún elector puede votar por más de un (1) candidato a senador por acumulación ni por más de un candidato a representante por acumulación. Establece que cada dis-trito senatorial incluirá siempre cinco (5) distritos representativos. La división en distritos senatoriales y re-presentativos es revisada cada diez (10) años, a partir de 1960, por una junta compuesta por el Juez Presidente del Tribunal Supremo de Puerto Rico, como Presidente, y de dos (2) miembros adicionales nombrados por el Gobernador con el consejo y consentimiento del Senado. Los dos (2) miembros adicionales no pueden pertenecer a un mismo partido político. Cualquier revisión mantendrá el número de distritos senatoriales y representativos creados original-mente, los cuales estarán compuestos de territorios conti-guos y compactos y se organizarán, hasta donde sea posi-ble, sobre la base de la población y medios de comunicación. La Junta adopta sus acuerdos por mayoría. Para ser electo senador o representante por un distrito, es requisito haber residido en éste durante no menos de un (1) año con anterioridad a su elección. Cuando hubiere más de un distrito representativo en un municipio, se cumple este requisito con la residencia en el municipio. El término del cargo de los senadores y representantes comienza el 2 de enero inmediatamente siguiente a la fecha en que se celebre la elección general en la cual hayan sido electos.
La Asamblea Legislativa es un cuerpo con carácter con-tinuo durante el término de su mandato y se reúne en se-sión ordinaria cada año, a partir del segundo lunes de enero. La duración de las sesiones ordinarias y los plazos para la presentación y la consideración de proyectos son prescritos por ley. Cuando el Gobernador convoque a la *104Asamblea Legislativa a sesión extraordinaria, sólo puede considerarse en ella los asuntos especificados en la convo-catoria o en mensaje especial que el Gobernador le envíe en el curso de la sesión, la cual no puede extenderse por más de veinte (20) días naturales. Las sesiones de las cámaras son públicas.
La Asamblea Legislativa tiene facultad para crear, con-solidar o reorganizar departamentos ejecutivos y definir sus funciones. Aprobar el presupuesto general del Gobierno, y leyes para obtener rentas. Cualquier proyecto de ley apro-bado por una mayoría del número total de los miembros que componen cada cámara se somete al Gobernador y se convierte en ley si éste lo firma o, si no, lo devuelve con sus objeciones a la cámara de origen dentro de diez (10) días, contados a partir de la fecha en que lo hubiese recibido. Cuando el Gobernador devuelve un proyecto, la cámara que lo reciba consignará las objeciones del Gobernador en el libro de actas y ambas cámaras pueden reconsiderar el proyecto que, de ser aprobado por dos terceras (2/3) partes del número total de los miembros que componen cada una de ellas, se convierte en ley.

La Cámara de Representantes tiene el poder exclusivo de iniciar procesos de residencia y con la concurrencia de dos terceras (2/3) partes del número total de sus miembros formula acusación. El Senado tiene el poder exclusivo de juz-gar y dictar sentencia en todo proceso de residencia; y al reunirse para tal fin los senadores actúan a nombre del pueblo y lo harán bajo juramento o afirmación. No se pro-nuncia fallo condenatorio en un juicio de residencia sin la concurrencia de tres cuartas (3/4) partes del número total de los miembros que componen el Senado, y la sentencia se limita a la separación del cargo.

El Art. IV del Magno Documento dispone que el Poder Ejecutivo se ejerce por un Gobernador, quien es elegido por voto directo en cada elección general. El Gobernador ejerce su cargo por el término de cuatro (4) años, a partir del 2 de enero del año siguiente al de su elección y hasta que su *105sucesor sea electo y tome posesión. El Gobernador tiene los deberes, las funciones y las atribuciones que allí se dispone. Tiene el deber de cumplir y hacer cumplir las leyes. Convoca la Asamblea Legislativa a sesión extraordi-naria cuando a su juicio los intereses públicos así lo requieran. Nombra, en la forma dispuesta en la Constitu-ción o en la ley, todos los funcionarios para cuyo nombra-miento esté facultado. Es el comandante en jefe de la mili-cia y la puede convocar a fin de impedir o suprimir cualquier grave perturbación del orden público, rebelión o invasión. Sanciona o desaprueba, con arreglo a lo dispuesto en la propia Constitución, las resoluciones conjuntas y los proyectos de ley aprobados por la Asamblea Legislativa. Presenta al Poder Legislativo, al comienzo de cada sesión ordinaria, un mensaje sobre la situación del Estado y le presenta, además, un informe sobre las condiciones del Te-soro de Puerto Rico y los desembolsos propuestos para el año económico siguiente. Dicho informe contiene los datos necesarios para la formulación de un programa de legislación.
Para el ejercicio del Poder Ejecutivo, el Gobernador está asistido de secretarios de gobierno que nombra con el con-sejo y consentimiento del Senado. Los secretarios de go-bierno constituyen colectivamente un consejo consultivo del Gobernador. El nombramiento del Secretario de Estado, además del consejo y consentimiento del Senado, requiere el de la Cámara de Representantes.
El Art. V dispone sobre el Poder Judicial de Puerto Rico, que se ejerce por un Tribunal Supremo y por aquellos otros tribunales establecidos por ley.

El Art. V dispone que la Asamblea Legislativa tiene fa-cultad para crear, suprimir, consolidar y reorganizar muni-cipios, modificar sus límites territoriales y determinar lo relativo a su régimen y función; y puede autorizarlos, ade-más, a desarrollar programas de bienestar general y a crear aquellos organismos que fueren necesarios a tal fin. El poder del Estado para imponer y cobrar contribuciones y 
*106
autorizar su imposición y cobro por los municipios se ejerce según dispuesto por la Asamblea Legislativa y nunca puede ser vendido o suspendido. Las reglas para imponer contri-buciones serán uniformes en Puerto Rico.


Las elecciones generales se celebran cada cuatro (4) años en el día del mes de noviembre que determine la Asamblea Legislativa. En dichas elecciones son elegidos el Goberna-dor, los miembros de la Asamblea Legislativa y los demás funcionarios cuya elección en esa fecha se disponga por ley. Nadie es privado del derecho al voto cuando tiene dieciocho (18) años de edad, aunque no sepa leer y escribir. Todo fun-cionario de elección popular es elegido por voto directo y se declara electo aquel candidato para un cargo que obtenga un número mayor de votos que el obtenido por cualquiera de los demás candidatos para el mismo cargo.

Las asignaciones hechas para un año económico no pue-den exceder de los recursos totales calculados para dicho año económico, a menos que se provea para la imposición de contribuciones suficientes para cubrir dichas asignaciones. Sólo se dispone de las propiedades y fondos públicos para fines públicos y para el sostenimiento y fun-cionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.
Como hemos podido observar, la Constitución de Puerto Rico fue creada por los representantes del pueblo, legitima-dos por su elección. La democracia que enmarca descansa sobre el control popular, el cual se manifiesta con la expre-sión de la opinión de su ciudadanía. Tal opinión es formal-mente expresada en las elecciones generales, cuando los ciudadanos escogen sus preferencias y la mayoría decide. A través de ese proceso democrático la ciudadanía determina la política pública que ha de formularse, selecciona el par-tido político que ha de realizar tal ejercicio y las personas que han de desempeñar tal rol. Nuestra democracia cons-titucional mantiene como premisa fundamental que toda política pública formulada queda sujeta al poder último del pueblo. Si la opinión pública expresada a través de la elec-*107ción general tiene el efecto directo de producir el control por el pueblo de la determinación sobre política pública, los organismos del gobierno encargados del proceso de formu-larla tienen que ser responsables a esa opinión pública. De esa forma nuestra Constitución permite y obliga al go-bierno electo por el pueblo a funcionar en una forma democrática. Debe traducir el mandato electoral en acción, en beneficio de la ciudadanía, de conformidad con sus va-lores e intereses en un momento dado.
El derecho al sufragio, universal, igual, directo, secreto y libre de toda coacción, garantizado por la See. 2 del Art. II de nuestra Carta de Derechos, L.P.R.A., Tomo 1, consti-tuye, a todos los fines prácticos, la única herramienta que tiene ese pueblo soberano para ejercer su poder de fiscali-zación sobre el gobierno y sus funcionarios; constituyendo el ejercicio de dicho derecho la única manera de canalizar el sentir y el mandato de la ciudadanía, para alcanzar el norte y objetivo de todos, cual es, el bienestar general de la comunidad. (43)
Los partidos políticos presentan su plataforma de go-bierno al pueblo en las elecciones generales. Una vez esa plataforma recibe el mandato del pueblo, se convierte en el programa del gobierno electo para la formulación de polí-tica pública, en la búsqueda del bienestar general. Por eso el poder último en Puerto Rico reside en el pueblo, que lo ejerce a través de los funcionarios que elige en las eleccio-nes generales cada cuatro (4) años. La legislación que pro-mueve y aprueba la Asamblea Legislativa y el Gobernador representa el sentir mayoritario de ese pueblo en un mo-mento determinado de su historia. No obstante, ese go-bierno que ejerce y desempeña un papel en el libro de la historia de Puerto Rico no puede limitar ni restringir el poder de gobiernos posteriores, que reciben igualmente el *108mandato democrático del pueblo para moverse en espacio y tiempo hacia su crecimiento y desarrollo.(44)
Los funcionarios normativos (policy making) del Ejecu-tivo y de la mayoría legislativa deben tener una filosofía de gobierno y unas actitudes frente a los problemas del país que sean compatibles a las del gobierno electo por el pueblo y bajo el cual sirven. Eso le imprime vigencia al mandato popular, pues hace posible realizar el programa de go-bierno que el electorado favoreció en las urnas. Lo contra-rio sería frustrar dicho mandato popular.(45)
La función principal de este Tribunal es la de intérprete máximo de nuestra Constitución. La deferencia que mere-cen las determinaciones legislativas, en torno a cómo se acomodan los intereses en conflicto en la arena económica, social y política, descansa sobre el principio básico y fundamental de que el proceso político y de gobierno de una democracia responde al deseo y al mandato de una mayo-ría del pueblo. Los tribunales no deben pasar juicio sobre la sabiduría o conveniencia de la formulación de la política pública de los representantes electos por la ciudadanía. (46) La Constitución de Puerto Rico no tolera obstrucciones al legítimo ejercicio del poder que emana de la soberanía del pueblo. La voluntad del pueblo es la fuente del poder público. El poder del Estado emana del pueblo y se ejerce de acuerdo a su voluntad. La franquicia electoral perdería su propósito si los hombres elegidos para gobernar no pudie-ran impartir eficacia al voto depositado en la urna. (47)
No es sólo la emisión del voto o su conteo mecánico lo que protege la Constitución. Es la función y el efecto del voto lo que está protegido. El voto no es un objeto de arte. Es el *109sagrado y más importante instrumento de la democracia y la libertad. El voto nada significa, deja de servir el propó-sito de la sociedad democrática, a menos que, contado en la suma con los votos de otros ciudadanos, resulte en la reali-zación de la voluntad de dichos ciudadanos, siempre que sean más numerosos que los proponentes de un criterio contrario. Ahí descansa el sagrado ministerio de este Tribunal en el significado, efecto y desarrollo de nuestra demo-cracia constitucional. Debemos ser guardianes de ese es-quema y siempre proteger no simplemente el derecho a depositar un voto, sino el derecho a que ese voto sirva a plenitud su propósito. (48)
La facultad constitucional del Gobernador, de ser director general de la administración pública, comprende el control, la supervisión y la inspección de los departamentos y las agencias del Gobierno, así como de las corporaciones públicas y las entidades autónomas creadas por ley; y tiene facultad legal para firmar un convenio, mediante el cual comprometa a las corporaciones públicas y a las entidades autónomas. (49)
La formulación de política pública puede originarla el Primer Ejecutivo, cuando esa iniciativa directamente modi-fica, altera y es contraria a una política pública específica, plasmada previamente en un estatuto; su validez y oficiali-dad sólo se configura —y es constitucionalmente posible— con el consentimiento de la Asamblea Legislativa mediante la aprobación de una nueva ley. La misma dinámica opera a la inversa. Para que la Legislatura introduzca variacio-nes a una política pública en particular, preestablecida en leyes anteriores, precisa del concurso del Primer Ejecutivo.

Al amparo de nuestro ordenamiento constitucional, el Gobernador tiene autoridad para utilizar fondos públicos con el propósito de formular cambios en la política pública y promover la legislación correspondiente. La prudencia ju
*110
dicial aconseja que no intervengamos en controversia al-guna sobre la razonabilidad de los gastos o los medios uti-lizados para lograr estos propósitos.


A base del principio de separación de poderes, nuestra Constitución otorgó al Primer Ejecutivo la facultad de ori-ginar acción legislativa, al requerir que presente anual-mente a la Asamblea Legislativa un mensaje sobre la situa-ción del país con los datos necesarios para la formulación de un programa de legislación. A tenor de esta facultad, todos los gobernadores electos que han dirigido los destinos de nuestro país han utilizado esa oportunidad para propo-ner nueva legislación y cambios en la política pública, para implantar sus respectivos mandatos electorales y para atender los problemas más apremiantes del país.

H-í <1
El Tribunal de Circuito de Apelaciones, acogiendo lo planteado por el Municipio de Ponce, determinó que la Au-toridad de Carreteras, la Puerto Rico Telephone Company, el Departamento de la Vivienda y el Departamento de Re-cursos Naturales y Ambientales no tienen legitimación ac-tiva para plantear la inconstitucionalidad de la aplicación de la Ley de Municipios Autónomos, dentro de las circuns-tancias del caso de autos. No compartimos tal óptica. Veamos.

Justiciabilidad

Como paso previo a cualquier análisis de los méritos de un planteamiento de la inconstitucionalidad de una ley realizada por una agencia del Poder Ejecutivo, debemos analizar los hechos del asunto a la luz del principio de justiciabilidad, en cuanto a las doctrinas de legitimación activa, academicidad y cuestión política. Este asunto es in-herente al ejercicio de los poderes conferidos al Poder Judicial, dentro de nuestro sistema republicano de gobierno. *111La autoridad para analizar los aspectos relacionados a la justiciabilidad de las causas, nace del elemental principio de que los tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opuestas, que tienen interés real en obtener un remedio que haya de afectar sus relaciones jurídicas.(50) Los tribunales nos im-ponemos las limitaciones que emanan de estas doctrinas para, entre otras cosas, observar y garantizar el justo balance que se requiere de las distintas Ramas de gobierno en la administración de la cosa pública. El análisis de este principio es, por lo tanto, un imperativo necesario dentro de nuestro sistema de separación de poderes. Las limita-ciones que surgen de éste imponen un mínimo de condicio-nes para el ejercicio discreto y tolerable de un poder que, de otro modo, constituiría una clara amenaza para la calidad democrática del sistema.(51)
La aplicación de las diversas doctrinas que dan vida al principio de justiciabilidad determina la jurisdicción de los tribunales, particularmente con relación a las controver-sias que se le presentan, al amparo de los derechos que garantiza nuestra Constitución y la democracia que instrumenta. Se trata, pues, de una cuestión de umbral que debemos analizar ante las controversias que nos ocupa. (52)
La doctrina de cuestión política, según desarrollada en la jurisdicción federal, surge de consideraciones sobre el principio constitucional de separación de poderes.(53) Si en un caso hay presente una cuestión política, el caso no será justiciable, y el tribunal debe abstenerse de adjudicarlo. La doctrina de cuestión política plantea, en esencia, que hay asuntos que no son susceptibles de determinación judicial, porque su resolución corresponde a las otras ramas del go-*112bierno, la legislativa o ejecutiva, o en última instancia al electorado.(54)
Una cuestión política no es susceptible de determina-ción judicial, porque su resolución corresponde propia-mente al proceso político de gobierno, que se produce en las otras dos ramas, y no al Poder Judicial.(55)
Los criterios judiciales para determinar qué constituye una cuestión política son:
(A) La Constitución delega expresamente el asunto en controversia a otra Rama del Gobierno;
(B) No existen criterios o normas judiciales apropiadas para resolver la controversia;
(C) Resulta imposible decidir sin hacer una determina-ción inicial de política pública que no le corresponde a los tribunales;
(D) Resulta imposible tomar una decisión sin expresar una falta de respeto hacia otra Rama de gobierno;
(E) Hay una necesidad poco usual de adherirse sin cues-tionar a una decisión política tomada previamente;
(F) Hay el potencial de confusión proveniente de pro-nunciamientos múltiples de varios departamentos del go-bierno sobre un punto.(56)
The political question doctrine —which holds that certain matters are really political in nature and best resolved by the body politic rather than by courts exercising judicial review— is a misnomer. It should more properly be called the doctrine of nonjusticiability, that is, a holding that the subject matter is inappropriate for judicial consideration. ...
An important consequence of the political question doctrine is that a holding of its applicability to a theory of a cause of action renders the government conduct immune from judicial review. Unlike other restrictions on judicial review —doctrines such as case or controversy requirements, standing, ripeness and pre*113maturity, abstractness, mootness, and abstention— all of which may be cured by different factual circumstances, a holding of nonjusticiability is absolute in its foreclosure of judicial scrutiny. (Escolios omitidos y énfasis suplido.) 1 Rotunda, Nowak y Young, Treatise on Constitutional Law, Substance and Procedure Sec. 2.16(a), págs. 311-312 (1999).
Hemos expresado, aludiendo al Prof. Raúl Serrano Ge-yls, que existen tres (3) vertientes de la doctrina de cues-tión política, a saber: (1) la que requiere que los tribunales no asuman jurisdicción sobre un asunto porque éste ha sido asignado textualmente por la Constitución a otra Rama del Gobierno; (b) aquella según la cual los tribunales deben abstenerse de intervenir, bien porque no existen cri-terios de decisión susceptibles de descubrirse y adminis-trarse por los tribunales, o bien por la presencia de otros factores análogos, y (c) la que aconseja la abstención judicial por consideraciones derivadas de la prudencia.(57)
Si la Constitución confiere una facultad expresa a una Rama de gobierno, y ésta es de naturaleza política, no es-tará sujeta a revisión judicial, salvo que se ejecute inco-rrectamente, afectando derechos constitucionales de igual jerarquía.(58)
Lo realmente importante en los casos que involucran la doctrina de cuestión política, es el análisis sobre si una cláusula constitucional provee derechos que pueden ser compelidos mediante acción judicial.(59)
La doctrina de cuestión política debe ser aplicada en términos funcionales, a tenor de los hechos específicos de cada caso en particular. La doctrina no es aplicable cuando *114existen derechos individuales importantes que podrían ser afectados si el Poder Judicial no actúa.(60)
Como regla general, la doctrina de cuestión política im-pide la revisión judicial de asuntos cuya resolución corres-ponde a las otras ramas políticas del gobierno o al electorado.(61) En Silva v. Hernández Agosto, 118 D.P.R. 45, 55 (1986) reiteramos nuestros pronunciamientos anterio-res y expresamos que “ante reclamos de cuestión política hemos reafirmado el poder de los tribunales de ser los in-térpretes finales de los contornos de la Constitución y para determinar si los actos de una rama de gobierno exceden su autoridad constitucional”. La interpretación inicial que de la Constitución haga otra rama merece deferencia, pero debe prevalecer la norma de que la determinación final corresponde a los tribunales.(62)

Legitimación activa

La capacidad de una parte para realizar con eficacia actos procesales como parte litigante y comparecer como demandante o demandado, o en representación de cual-quiera de ellos, se conoce propiamente como “legitimación en causa”. Se requiere legitimación activa para ser deman-dante y pasiva para ser demandado.(63)
La persona que pretende ser parte ha de tener una ca-pacidad individualizada y concreta en su reclamación ante los tribunales. Para que haya “acción legitimada” tiene siempre que existir la “capacidad para demandar”. No obs-tante, no todo el que tiene “capacidad para demandar” tiene “acción legitimada” en un pleito específico. En cada pleito, además de “capacidad para demandar”, la parte in-*115teresada deberá demostrar que tiene un “interés legítimo”.(64)
La legitimación activa es un instrumento de autolimita-ción y de prudencia judicial que tiene su génesis en la doc-trina de la justiciabilidad de las controversias.(65)
The doctrine of standing is a judicial tool that permits courts to adjudicate only claims in which the plaintiff has a direct interest and has suffered a legally cognizable injury. The Supreme Court [United States] has identified several factors that help determine whether a plaintiff has standing to challenge legislation. These factors include the relationship between the plaintiff and the challenged legislation, separation of powers issues, and the duty and political prudence of judicial intervention in the dispute. (Escolios omitidos.) T.R. Yu, “Standing” in a Quagmire: Rines v. Byrd, 117 S. Ct. 2312 (1997), 67 U. Cin. L. Rev. 639, 641 (1999).
La doctrina mediante la cual se ausculta la legitimación activa de un reclamante ha sido sostenida por nuestra ju-risdicción como uno de los ingredientes necesarios para es-tablecer la jurisdicción de los tribunales, en consideración a principios de justiciabilidad. Tiene legitimación activa una parte que cumple con los siguientes requisitos: (1) la parte que reclama debe haber sufrido un daño claro y palpable; (2) el daño debe ser real, inmediato y preciso, no abstracto o hipotético; (3) debe existir una relación causal razonable entre la acción que se ejecuta y el daño alegado; (4) la causa de acción debe surgir al amparo de la Consti-tución o de alguna ley.(66) No hay necesidad de demostrar un daño económico. El daño puede basarse en considera-ciones ambientales, recreativas, espirituales o aun simple-mente estéticas.(67)
Durante las últimas décadas los requisitos de acción le *116gitimada han sido interpretados por este Tribunal de forma flexible, ocasionando nuevos desarrollos en las áreas de derecho ambiental, protección del consumidor y defensa de los intereses gremiales.(68) Esta nueva visión hemos dicho que responde a un reconocimiento de que para cumplir con nuestra responsabilidad constitucional en esta época, debemos interpretar liberalmente los requisitos de legiti-mación activa de aquellos que acuden al foro judicial en auxilio de nuestra jurisdiction(69) Hemos expresado que, “[d]e lo contrario, cerramos las puertas de los tribunales a personas y entidades que han sido adversamente afectadas por actuaciones del Estado o de entidades particulares y que presentan reclamaciones que pueden ser debidamente atendidas por el foro judicial’’(70) Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 564 (1989).
En ausencia de una expresa autorización estatutaria, se reconoce capacidad como parte de los organismos adminis-trativos: (1) cuando sus decisiones implican la formulación de una política pública y la revisión de su decisión ante un tribunal puede constituir un ataque a esa política pública, y (2) cuando el organismo es afectado, “es parte interesada y perjudicada” por la decisión de un tribunal que revisa sus actuaciones. (71)
En los últimos años este Tribunal ha exhibido mayor generosidad que el Tribunal Supremo de Estados Unidos en el reconocimiento de legitimación en el caso de litigan-tes individuales. Se ha cuestionado la sabiduría de la ten-dencia que se le atribuye a este Tribunal de extender esa generosidad al reconocimiento de legitimación a *117legisladores.(72) Algunos comentaristas proponen que se re-chace completamente la noción de que los legisladores, a distinción del cuerpo legislativo, pueden accionar ante los tribunales en esa capacidad contra funcionarios ejecutivos, y sostienen que, en ese contexto, el interés de un legislador en el ejercicio de sus funciones no debe considerarse el “in-terés personal” que requiere la doctrina de justiciabilidad. No obstante, todos esos comentaristas comparten una pre-ocupación común: el peligro institucional que supone para la Judicatura el intervenir, como cuestión de rutina, en las disputas entre las ramas políticas.(73)
Opina el Prof. José Julián Álvarez González, que la nor-mativa de este Tribunal, en cuanto a la legitimación de legisladores, contrasta con su postura, asumida al determi-nar el ejercicio de su jurisdicción, con relación a plantea-mientos sobre legitimación de las agencias administrativas para cuestionar la constitucionalidad de un estatuto.(74) Critica severamente el razonamiento en que se apoyan aquellos que esgrimen la posición de que las agencias es-tán impedidas de acudir a los tribunales para cuestionar la constitucionalidad de un estatuto, por tener a su haber el proceso legislativo para armonizarlo o cambiarlo. Afirma que tal razonamiento contrasta marcadamente con la legi-timación activa reconocida por este Tribunal a los legisla-dores en su carácter individual. Opina el profesor Álvarez González, que “[l]a realidad es también que en algunas cir-cunstancias hay razones de más peso para reconocer legi-timación a agencias y funcionarios ejecutivos que a legis-ladores individuales”. J.J. Álvarez González, Derecho Constitucional, 61 Rev. Jur. U.P.R. 637, 654 (1992).
La tendencia en el Tribunal Supremo de Estados Unidos es que las agencias y los funcionarios gubernamentales *118pueden cuestionar la constitucionalidad de las leyes apro-badas por los estados de la Unión.(75)
El Prof. Demetrio Fernández Quiñones ha expresado su pensamiento crítico sobre la normativa propuesta por el entonces Juez Asociado Señor Negrón García, en Ortiz v. Autoridad de Tierras, supra, por virtud de un voto concu-rrente, a los efectos de que las corporaciones públicas no tienen legitimación activa para cuestionar la constitucio-nalidad de una ley. Ha comentado el distinguido profesor, que “la norma que se propugna en este caso de negarle legitimación a una corporación pública para cuestionar la constitucionalidad de la ley, no debe tener cabida en el pre-sente ordenamiento(76) La defensa de los intereses públi-cos se le ha encomendado a los funcionarios. Ellos están capacitados para desempeñar esa función, y la integridad de la agencia como del proceso público se encuentran mejor protegidos si se le reconoce la legitimación”. Yu, supra.
En la reunión sostenida en la Fortaleza en abril de 1993, el alcalde del Municipio de Ponce solicitó de los re-presentantes del Gobierno Central, y de las agencias allí presentes, el cumplimiento específico con los compromisos de inversión contraídos en el Convenio. Presentó una de-manda ante el Tribunal de Primera Instancia exigiendo el cumplimiento específico de lo pactado en el referido conve-nio por el Gobierno Central y las agencias, por entender que tenía el carácter de un contrato. Exigió el cumpli-miento de lo pactado, por haber sido consumado el Con-trato a tenor de la Ley Núm. 81, supra, según fue enmen-dada el 29 de octubre de 1992 por la Ley Núm. 84, supra, que le imprimió obligatoriedad a los programas de obras y servicios certificados por las agencias demandadas.(77) El Art. 13.008 de la Ley de Municipios Autónomos, supra, no dispuso en su letra escrita mecanismo disponible para el *119Gobierno Central y sus agendas para revisar ante la Junta de Planificación el Plan de Ordenadón Territorial del Mu-nidpio de Ponce, contenido en el Convenio, para armoni-zarlo con las prioridades de la nueva administración. No obstante, prescribió tal privilegio para el referido municipio. Se pretendió que lo actuado no pudiera ser al-terado por estatuto por la nueva Asamblea Legislativa, al adscribirle al Convenio el carácter de un contrato. A base del cuadro fáctico que presenta este caso, no tenemos la más mínima duda de que la Autoridad de Carreteras, la Puerto Rico Telephone Company, el Departamento de la Vivienda y el Departamento de Recursos Naturales y Am-bientales tenían legitimación activa para plantear la in-constitucionalidad de la aplicación de la Ley de Municipios Autónomos, supra. Veamos.
El carácter justiciable de la reclamación de las agencias demandadas que tenían la facultad de formular la política pública durante el período de 1ro de enero de 1993 al 31 de diciembre de 1996, como parte del nuevo gobierno electo por el pueblo, es incuestionable. La razón principal de ello es que bajo el esquema de hecho y de derecho bajo el cual fue otorgado el Convenio, se persiguió por los suscribientes que éste no pudiera ser alterado. Lo planteado por las re-feridas agencias sobre la inconstitucionalidad de la aplica-ción de la Ley de Municipios Autónomos, supra, en relación con el Convenio, es un asunto que es susceptible de deter-minación judicial, porque éstas no tenían a su alcance en el texto del estatuto la facultad de solicitar directamente a la Junta de Planificación que ajustara a sus prioridades el Plan de Ordenación Territorial, contenido en el Convenio. Tampoco tenían la facultad de variar el contenido del Con-venio, que se le atribuyó el carácter de un contrato, propo-niendo enmiendas al Poder Legislativo a los Arts. 13.008 y 13.011 de la Ley de Municipios Autónomos, supra.
Dentro de lo planteado por las agencias demandadas se desprende claramente, que argüyeron que el Convenio les *120dirigía y les limitaba en la formulación de la política pú-blica de la nueva administración de gobierno. El limitar o restringir el mandato democrático del gobierno electo, fi-jándole una obligatoriedad en los asuntos específicos con-tenidos en el Convenio, no puede considerarse como algo abstracto o hipotético. Por el contrario, es un menoscabo real, inmediato y preciso que produce un daño claro y palpable al sistema de gobierno democrático contenido en la Constitución de Puerto Rico. Se observa claramente una relación causal entre lo contenido en el Convenio y el refe-rido menoscabo. El reclamo de las agencias surge del pro-pio esquema democrático de la Constitución.
V
En materia de hermenéutica constitucional, y ante es-tatutos que adolecen de inconstitucionalidad por sub-inclusión, se reconoce la facultad de los tribunales de extender los beneficios estatutarios a aquellos grupos o clases excluidos.(78) La regla es cosustancial con el princi-pio de que el Poder Judicial, en abono de una deferencia hacia el Poder Legislativo, debe esforzarse por lograr inter-pretaciones congruentes y compatibles con el manteni-miento de la constitucionalidad de una ley. En su opera-ción, el impedimento constitucional podrá ser salvado, no mediante la interpretación del texto, que por sus claros términos no es susceptible de serlo de otra manera, sino por la extensión de los beneficios a la clase excluida. El propósito legislativo, que quedaría frustrado con la anula-ción del estatuto, queda así en vigor y se supera el discrimen. (79)
*121En esta difícil tarea judicial el criterio rector lo consti-tuye la importancia de la intención del legislador. En esta misión de encontrar la mens legislativa, hemos de evitar guiarnos, en lo posible, por una mecánica literal y eludir mirar las palabras y frases con una óptica empañada, es-tereotipada o de clisé que adjudique a dicho poder un inte-rés a destiempo, discriminatorio y excluyente.(80)
No hay duda alguna, que el Art. 13.008 de la Ley de Municipios Autónomos, supra, no proveyó para las agen-cias demandadas mecanismo análogo al prescrito para los municipios, para revisar ante la Junta de Planificación el Programa de Proyectos del Plan de Ordenación Territorial. Dicho estatuto adolece de inconstitucionalidad por la refe-rida exclusión del Gobierno Central. Los tribunales inferio-res y la mayoría de este Tribunal pudieron escoger la ruta de extender igual mecanismo o beneficio a las agencias de-mandadas, de encontrar que la mens legislativa lo permite. De no haber dejado espacio la intención legislativa para tal interpretación, la única ruta viable para los tribunales es decretar que la aplicación de ese estatuto, sobre el efecto que se pretendió impartirle al Convenio, es inconstitucio-nal y, por ende, este último es nulo e inexistente.
VI
El Art. 1 de la Ley Núm. 75 de 30 de octubre de 1975 (2 L.P.R.A. see. 97) dispone lo siguiente:
Los departamentos, agencias, instrumentalidades, oficinas y todo otro organismo y los municipios del Estado Libre Asociado de Puerto Rico, sin excepción alguna, mantendrán un registro de todos los contratos que otorguen, incluyendo enmiendas a los mismos, y deberán remitir copia de éstos a la Oficina del Contralor dentro de los quince (15) días siguientes a la fecha de otorgamiento del contrato o la enmienda. Este período será ex-tendido a treinta (30) días cuando el contrato se otorgue fuera *122de Puerto Rico. Cuando se otorguen escrituras sobre la adqui-sición o disposición de bienes raíces se le enviará también al Contralor, copia de todo escrito y documento relacionado con la negociación. Se extenderá el período de quince (15) o treinta (30) días, según aplique, por quince (15) días adicionales siem-pre que se demuestre causa justificada y así lo determine la Oficina del Contralor. Se entenderá que un contrato o una en-mienda a un contrato es otorgado fuera de Puerto Rico cuando se otorgue por todos los comparecientes fuera de Puerto Rico o el último de éstos en firmar el documento lo haga fuera de Puerto Rico.
El término “instrumentalidad” incluirá a toda corporación pública, sus subsidiarias o cualesquiera entidad gubernamen-tal que tenga personalidad jurídica propia, creada por ley o que en el futuro pudiere crearse sin [sic], sin excepción alguna.
No será necesario el envío al Contralor de copia de los si-guientes contratos:
(1) De servicios personales de naturaleza esporádica, por un término menor de seis meses, no prorrogable, y un costo menor de dos mil (2,000) dólares.
(2) De servicios personales de naturaleza profesional por un término de un año o menos, no prorrogable, y cuyos servicios no constituyan un puesto o empleo y su costo no exceda de cinco mil (5,000) dólares.
(3) Para obras con un costo que no exceda de dos mil (2,000) dólares.
(4) Los que se otorguen mediante subasta pública con excep-ción de aquellas relacionadas con proyectos u obras de construcción.
(5) Cualquier otro tipo de contrato que el Contralor por regla-mentación al efecto determine que no le sea enviado.
Hemos expresado que el estatuto antes indicado es uno de sana política administrativa pública y refleja la inten-ción legislativa de crear un mecanismo de cotejo y publici-dad de los contratos otorgados por los municipios “que tiene carácter constitutivo con respecto a la eficacia de éstos”. Fernández & Gutiérrez v. Mun. San Juan, 147 D.P.R. 824, 830 (1999). Por ello, hemos recogido dicha política pública en varios de nuestros pronunciamientos. Constituyen re-quisitos formales que deberán seguirse rigurosamente al momento de pactarse acuerdos con municipios, a saber: (1) que se reduzcan a contrato escrito; (2) se mantenga un re-*123gistro fiel con miras a establecer prima facie su existencia; (3) se remita copia a la Oficina del Contralor como medio de una doble constancia de su otorgamiento, términos y existencia; y (4) se acredite la certeza de tiempo, esto es, haber sido realizado y otorgado quince (15) días antes. (81)
Hemos expresado previamente, que la anterior norma no podía descartarse ni siquiera en casos de emergencia, y que se requería una “escrupulosa adhesión" a éstas para “pre-venir el despilfarro, la corrupción y el amiguismo”. Nos he-mos reiterado caso tras caso en que “ ‘el manejo prudente de fondos públicos está saturado de intereses de orden público. ’ ” (Enfasis suplido.) Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 831.(82)
No compartimos la óptica de la Mayoría, al interpretar la norma antes indicada en la aplicación de los Arts. 8.004 y 8.006 de la Ley de Municipios Autónomos, supra, 21 L.P.R.A. secs. 4354 y 4356, a la controversia de autos. El interés público derivado de ésta, es proteger el desembolso de fondos públicos de todo el gobierno, no sólo de los municipios.
VII

Conclusiones

Concluimos que el Tribunal de Primera Instancia y el Tribunal de Circuito de Apelaciones erraron al decidir en la forma y manera que se desprende de sus respectivas sentencias. Entiendo, muy respetuosamente, que la deci-sión de la Mayoría, al confirmar lo actuado por esos tribu-nales, oscurece y produce un tenebroso ambiente para nuestra democracia constitucional y su desarrollo.
El Convenio validado contraviene el interés público in-manente en el esquema democrático de la Constitución de *124Puerto Rico. Por más esfuerzo que hemos realizado, no po-demos compartir la óptica de la Mayoría, a los efectos de que la causa del Contrato es el interés público. Este último está representado por el orden público constituido por el conjunto de principios, valores y normas de sabio gobierno democrático, que es parte del estilo de vida del pueblo de Puerto Rico, y que actúa como instrumento jurídico progre-sivo de nuestro ordenamiento constitucional. Realmente el interés público dimanante de esos valores, nos imprimen el deber de considerar el referido Convenio dentro de nuestra obligación de garantizar que el mandato electoral de la ciu-dadanía, emitido para el período de 1ro de enero de 1993 al 31 de diciembre de 1996, se pudiera traducir en la acción que el pueblo, a través de su gobierno electo, entendió como de su beneficio, en conformidad con los valores y los inte-reses escogidos por ellos libremente en esa elección general. Cualquier otro interés, cede ante la prominencia e importancia de este último en nuestro sistema democrático de gobierno.
Por no considerar la Mayoría, el extender los beneficios de los que claramente quedaron excluidas las agencias de-mandadas de autos en el texto del Art. 13.008 de la Ley de Municipios Autónomos, supra, y, por el contrario, impri-mirle la obligatoriedad ya señalada a las agencias deman-dadas de autos, a tenor de lo prescrito en su Art. 13.011, supra, la aplicación de tales estatutos queda reducida al vicio de la inconstitucionalidad. Por otro lado, de escoger la ruta de realizar el ejercicio de hermenéutica constitucional y determinar eventualmente sobre la constitucionalidad de las referidas disposiciones estatutarias, permitiéndole al gobierno electo armonizar el Plan de Ordenación Territorial del Municipio de Ponce a las prioridades sobre política pública de todo el pueblo, los tribunales salvaban la situa-ción indicada de contravención del Convenio con el interés público fundamental representado por el orden público *125constituido por el conjunto de valores de gobierno democrá-tico contenidos en nuestro magno documento.
De entender los tribunales que han intervenido en este asunto, que no era posible la realización de tal ejercicio hermenéutico, por no encontrar en la mens legislativa apoyo alguno para ello, entendemos que su única alterna-tiva era decretar como nulos los Arts. 13.008 y 13.011 de la Ley de Municipios Autónomos, supra, por ser contrarios al esquema constitucional democrático de Puerto Rico, así como decretar nulo e inexistente el Convenio celebrado en-tre las partes, por ser contrario al interés público, repre-sentado por el orden público, que tiene un rol activo y pro-minente dentro de nuestro ordenamiento constitucional.
VIII
Por los fundamentos antes expuestos, disentimos, muy respetuosamente, de la opinión mayoritaria.

(1) Véase Orden Ejecutiva de 6 de noviembre de 1992, Boletín Administrativo Núm. OE-1992-66.


(2) 21 L.P.R.A. see. 4609. Dicha enmienda, en lo pertinente, dispone de la forma siguiente:
“Una vez aprobado por el Gobernador, el Plan de Ordenación obligará a las agencias públicas al cumplimiento con los programas de obras y proyectos incluidos en la Sección del Programa de Proyectos de Inversión certificados por las agencias púbbcas. L[a] Junta de Planificación le dará consideración prioritaria a dicha sección en la preparación de su Programa de Inversiones de Cuatro Años dispuesto en las sees. 62 et seq. del Título 23, igualmente lo hará la Oficina de Presupuesto y Geren-cia en el Presupuesto Anual que se someta a la Asamblea Legislativa. Las corpora-ciones púbbcas quedarán obligadas en sus propios presupuestos.” Art. 13.011 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos), 21 L.P.R.A. see. 4609.


(3) Conclusión de hecho número 26 formulada por el Tribunal de Primera Ins-tancia en su sentencia.


(4) Durante los meses de octubre, noviembre y diciembre de 1992, no se realizó enmienda alguna a dicho reglamento para disponer sobre tal procedimiento.


(5) Al final de cada error aparecen entre paréntesis las partes apelantes que lo presentaron.


(6) El Tribunal de Primera Instancia no discutió el asunto en su sentencia.


(7) Dicho artículo leía, al 15 de diciembre de 1992, de la forma siguiente:
“Todo contrato que se ejecute en contravención a lo dispuesto en esta sección será nulo y sin efecto. Si se han invertido fondos públicos, su importe podrá recobrarse a nombre del municipio mediante la acción adecuada incoada a tal propósito.
“(a) El municipio no podrá otorgar contrato alguno en el que cualquiera de sus asambleístas, funcionarios o empleados tenga, directa o indirectamente, un interés pecuniario, a menos que lo autorice el Gobernador de Puerto Rico, previa recomen-dación del Secretario de Justicia y del Comisionado.
“(b) Ningún asambleísta, funcionario o empleado municipal prestará dinero a, ni tomará dinero a préstamo, ni aceptará donativos o regalos de ningún contratista que esté proveyendo servicios o suministros al municipio.
“(c) Los contratos para la ejecución de obras y mejoras públicas no se suscribi-rán hasta tanto:
“(1) El contratista evidencie ante el municipio el pago de la póliza correspon-diente del Fondo del Seguro del Estado y de la correspondiente patente municipal;
“(2) haga entrega de la fianza prestada para garantizar el pago de jornales y materiales que se utilicen en la obra, y
“(3) entregue o deposite cualquier otra garantía que le sea requerida por la Junta de Subastas.
“(d) Todo contrato de construcción de obra o de mejora pública proveerá para la retención de un diez por ciento (10%) de cada pago parcial, hasta que se termine la obra, ésta sea inspeccionada y aceptada por el municipio y hasta tanto el contratista evidencie que ha sido relevado de toda obligación como patrono.
“Los municipios mantendrán un registro de todos los contratos que otorguen, incluyendo las enmiendas a los mismos y enviarán copia de éstos y de las escrituras de adquisición y disposición de bienes a la Oficina del Contralor de Puerto Rico, conforme a las sees. 97 et seq. del Título 2 y su Reglamento." (Enfasis suplido.) Art. 8.016 de la Ley de Municipios Autónomos), 21 L.P.R.A. see. 4366 (ed. 1995).


(8) Dicho Art. 8.004, leía, al 15 de diciembre de 1992, de la forma siguiente:
“Las obligaciones y desembolsos de fondos públicos municipales sólo podrán hacerse para obligar o pagar servicios, suministros de materiales y equipo, reclama-ciones o cualesquiera otros conceptos autorizados por ley, ordenanza o resolución aprobada al efecto y por los reglamentos adoptados en virtud de las mismas.
“(a) Los créditos autorizados para las atenciones de un año fiscal específico serán aplicados exclusivamente al pago de gastos legítimamente originados e incu-rridos durante el respectivo año, o al pago de obligaciones legalmente contraídas y debidamente asentadas en los libros del municipio durante dicho año.
“(b) No podrá gastarse u obligarse en año fiscal cantidad alguna que exceda de las asignaciones y los fondos autorizados por ordenanza o resolución para dicho año. Tamp'oco se podrá comprometer, en forma alguna, al municipio en ningún contrato o negociación para pago futuro de cantidades que excedan a las asignaciones y los fondos. Estarán excluidos de lo dispuesto en este inciso los contratos de arrenda-miento de propiedad mueble e inmueble y de servicios.
“(c) Las subvenciones, donativos, legados y otros similares que reciba el muni-cipio con destino a determinadas obras y servicios municipales sólo se utilizarán para la atención de los fines para los cuales sean concedidas u otorgadas, a menos que se trate de sobrantes para cuya utilización no se proveyó al hacerse la concesión.
“(d) Todos los desembolsos que efectúe el municipio se harán directamente a las personas o entidades que hayan prestado los servicios o suplido los suministros o materiales, excepto en los casos que haya mediado un contrato de cesión de crédito y se haya cumpbdo con los requisitos reglamentarios del Comisionado.
“No se autorizará desembolso alguno relacionado con contratos sin la constancia de haberse enviado el contrato a la Oficina del Contralor de Puerto Rico, conforme a lo dispuesto en las sees. 97 et seq. del Título 2 y su Reglamento.” (Énfasis suplido.) Art. 8.004 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4354 (ed. 1995).


(9) Véase, también, García v. World Wide Entmt. Co., 132 D.P.R. 378 (1992).


(10) Apoyan tal conclusión en lo resuelto en Casiano, Jr. v. Borintex Mfg. Corp., 133 D.P.R. 127 (1993): Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1986).


(11) Art. 1206 del Código Civil, 31 L.P.R.A. see. 3371.


(12) Santiago Nieves v. A.C.A.A., 119 D.P.R. 711, 718-719 (1987).


(13) Zequeira v. CRUV, 83 D.P.R. 878 (1961); Rodríguez v. Municipio, 75 D.P.R. 479 (1953).


(14) Art. 1213 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3391.


(15) Art. 1226 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3431.


(16) Art. 1227 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3432.


(17) Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 182 (1985).


(18) Reyes v. Jusino, 116 D.P.R. 275, 282-283 (1985).


(19) Art. 1207 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3372.


(20) Hennes v. Sun Life Assurance Company of Canada, 291F. Supp. 670 (D. P.R. 1968); Clausells v. Commercial Union A. Co., 37 D.P.R. 117 (1927).


(21) De Jesús González v. A.C., 148 D.P.R. 255, 264 (1999); Dennis, Metro Invs. v. City Fed. Savs., 121 D.P.R. 197 (1988); Morales v. Municipio de Toa Baja, 119 D.P.R. 682, 684-685 (1987); In re Pagán Ayala, 117 D.P.R. 180 (1986); Sánchez Rodríguez v. López Jiménez, supra; Reyes v. Jusino, supra, pág. 287; Flores v. Municipio de Caguas, 114 D.P.R. 521, 529 (1983); Umpierre v. Torres Díaz, 114 D.P.R. 449, 459 (1983); Tastee Freez v. Negdo. Seg. Empleo, 108 D.P.R. 495, 501 (1979); Asoc. de Condóminos *83v. Seguros Arana, 106 D.P.R. 133 (1977); Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149, 153 (1976); Franceschi v. Texaco P.R., Inc., 103 D.P.R. 759 (1975); Berrocales v. Tribunal Superior, 102 D.P.R. 224 (1974); C.R.U.V. v. Peña Ubiles, 95 D.P.R. 311 (1967); Castell Enterprises, Inc. v. Registrador, 87 D.P.R. 775, 781 (1963); Rasa Eng. Corp. v. Daubón, 86 D.P.R. 193, 196 (1962).


(22) De Jesús González v. A.C., supra, págs. 994-995; Casiano, Jr. v. Borintex Mfg. Corp., supra.


(25) De Jesús González v. A.C., supra, pág. 995.


(24) De Jesús González v. A.C., supra, pág. 995; Unisys v. Ramallo Brothers, 128 D.P.R. 842, 851 (1991).


(26) De Jesús González v. A.C., supra, pág. 995.


(26) De Jesús González v. A.C., supra, pág. 995.


(27) De Jesús González v. A.C., supra, pág. 996.


(28) De Jesús González v. A.C., supra.


(29) De Jesús González v. A.C., supra, pág. 996; Zequeira v. CRUV, supra; Rodríguez v. Municipio, supra.


(30) De Jesús González v. A.C., supra, pág. 996.


(31) De Jesús González v. A.C., pág. 996; Fernández & Gutiérrez v. Mun. San Juan, 147 D.P.R. 824 (1999); Hatton v. Mun. de Ponce, 134 D.P.R. 1001 (1994); MarMol Co., Inc. v. Adm. Servicios Gens., 126 D.P.R. 864 (1990); Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 54 (1988); Morales v. Municipio de Toa Baja, 119 D.P.R. 682, 693 (1987); Cancel v. Municipio de San Juan, 101 D.P.R. 296, 300 (1973); Justiniano v. E.L.A., 100 D.P.R. 34, 338 (1971).


(32) De Jesús González v. A.C., supra, pág. 997.


(33) El texto sombreado fue enmendado o eliminado como consecuencia de las enmiendas hechas por la Ley Núm. 84 de 29 de octubre de 1992, Leyes de Puerto Rico, pág. 442.


(34) El texto enfatizado fue enmendado o añadido mediante la Ley Núm. 84 del 29 de octubre de 1992, supra.


(35) El texto sombreado fue enmendado o eliminado como consecuencia de las enmiendas hechas por la Ley Núm. 84 de 29 de octubre de 1992, supra.


(36) El texto enfatizado fue enmendado o añadido mediante la Ley Núm. 84 de 29 de octubre de 1992, supra.


(37) C.J. Friedrich, La democracia como forma política y como forma de vida, 2da ed., Madrid, Ed. Tecnos, 1966, pág. 13.


(38) Friedrich, op. cit., pág. 14.


(39) Besson y Jasper, Elementos del estado de derecho: el principio de legalidad en toda actuación del poder público, en J. Thesing, ed., Estado de Derecho y Demo-cracia, Argentina, Ed. Grancharoff J.A., 1997, pág. 121.


(40) Thesing, Estado de derecho y democracia: una introducción, en Thesing, op. cit., págs. 11, 18.


(41) H. Fenichel Pitkin, El Concepto de Representación, Madrid, Imp. FARESO, 1985, págs. 233-236.


(42) Preámbulo de la Constitución de Puerto Rico.


(43) P.I.P. v. C.E.E., 120 D.P.R. 580, 617 (1988); Fuster v. Busó, 102 D.P.R. 327, 346-347 (1974).


(44) Pueblo v. Tribunal de Distrito, 70 D.P.R. 678, 681 (1949); Mercado v. Mercado, 66 D.P.R. 811, 817 (1947).


(45) Pierson Muller II v. Feijoó, 108 D.P.R. 261, 269 (1978); Díaz González v. Tribunal Superior, 102 D.P.R. 195, 210 (1974).


(46) Berberena v. Echegoyen, 128 D.P.R. 864, 921-922 (1991), citando los casos siguientes: Vance v. Bradley, 440 U.S. 93 (1979); Dandridge v. Williams, 397 U.S. 471 (1970); Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972).


(47) Pierson Muller II v. Feijoó, supra, págs. 269-270.


(48) Pierson Muller II v. Feijoó, supra, pág. 271.


(49) Op. Sec. Just. Núm. 1992-19.


(60) E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958).


(51) E.L.A. v. Aguayo, supra, pág. 597.


(52) P.P.D. v. Peña Clos I, 140 D.P.R. 779 (1996).


(53) Baker v. Carr, 369 U.S. 186, 210 (1962).


(54) Noriega v. Hernández Colón, 135 D.P.R. 406, 422 (1994).


(55) Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Powell v. McCormack, 395 U.S. 486 (1969).


(56) Baker v. Carr, supra, reafirmado en nuestra jurisdicción en Silva v. Hernández Agosto, supra.


(57) C.E.S. U.P.R. v. Gobernador, 137 D.P.R. 83, 102 (1994); Noriega v. Hernández Colón, supra.


(58) Powell v. McCormack, supra; United States v. Nixon, 418 U.S. 683 (1974); Silva v. Hernández Agosto, supra; R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 697-698.


(59) L.H. Tribe, American Constitutional Law, New York, Ed. Foundation Press, 1988, págs. 98 y 106.


(60) F.W. Scharpf, Judicial Review and The Political Question: A Functional Analysis, 75 Yale L.J., 517 566-597 (1966); Noriega Rodríguez v. Jarabo, 136 D.P.R. 497 (1994).


(61) Noriega Rodriguez v. Jarabo, supra.


(62) United States v. Nixon, 418 U.S. 683 (1974).


(63) L. Ribo Durán, Diccionario de Derecho, Barcelona, Ed. Bosch, 1987, pág. 364.


(64) Serrano Geyls, op. cit., pág. 132; Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989).


(65) E.L.A. v. Aguayo, supra.


(66) Careta Oyola v. J.C.A., 142 D.P.R. 532 (1997); P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); P.P.D. v. Peña Clos I, supra.


(67) Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974).


(68) Col. Ópticos de P.R. v. Vani Visual Center, supra; Pacheco Fraticelli v. Cintron Antonsanti, 122 D.P.R. 229 (1988); Solis v. Municipio de Caguas, 120 D.P.R. 53 (1987).


(69) B. Schwartz, Administrative Law, 2da ed., Boston, Ed. Little, Brown and Co., 1985, Sec. 8.11, págs. 459-461.


(70) Salas Soler v. Srio. de Agricultura, supra; Cerame-Vivas v. Srio. de Salud, 99 D.P.R. 45 (1970).


(71) Carrero v. Depto. de Educación, 141 D.P.R. 830 (1996); Ortiz v. Autoridad de Tierras, 129 D.P.R. 213 (1991).


(72) J.J. Álvarez González, Derecho Constitucional, 61 Rev. Jur. U.RR. 637, 642 (1992).


(73) Álvarez González, supra, pág. 646.


(74) íd., pág. 652.


(75) Board of Education v. Allen, 392 U.S. 236 (1968).


(76) Board of Education v. Allen, supra, pág. 241.


(77) Art. 13.011 de la Ley de Municipios Autónomos, supra.


(78) Nadal v. Depto. Rec. Nat, 150 D.P.R. 715 (2000); Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981); Orr v. Orr, 440 U.S. 268 (1979); Califano v. Goldfarb, 430 U.S. 199 (1977); Weinberger v. Wiesenfeld, 420 U.S. 636 (1975); Frontiero v. Richardson, 411 U.S. 677 (1973); Welsh v. United States, 398 U.S. 333, 361 (1970).


(79) Milán Rodríguez v. Muñoz, supra, págs. 618-619.


(80) Milán Rodríguez v. Muñoz, supra, pág. 619.


(81) Fernández & Gutiérrez v. Mun. San Juan, 147 D.P.R. 824, 830 (1999); Ocasio v. Alcalde Mun. Maunabo, supra.


(82) Hatton v. Mun. de Ponce, supra.